              Case 21-10527-JTD   Doc 16-1   Filed 03/08/21   Page 1 of 82




                                    EXHIBIT A

                              Proposed Interim Order




DOCS_NY:42377.9
               Case 21-10527-JTD              Doc 16-1        Filed 03/08/21       Page 2 of 82
                                                                                               Final Version


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    :   Chapter 11
                                                          :
                                                  1
CARBONLITE HOLDINGS LLC, et al.,                          :   Case No. 21-10527 (JTD)
                                                          :
                Debtors.                                  :   (Joint Administration Requested)
                                                          :
                                                          :   Re: Docket No.
--------------------------------------------------------- x

                INTERIM ORDER (I) AUTHORIZING CA DEBTORS TO
        (A) OBTAIN POSTPETITION FINANCING, (B) GRANT SENIOR SECURED
       LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, AND
    (C) UTILIZE CASH COLLATERAL; (II) GRANTING ADEQUATE PROTECTION
    TO PREPETITION SECURED PARTIES; (III) MODIFYING AUTOMATIC STAY;
     (IV) SCHEDULING FINAL HEARING; AND (V) GRANTING RELATED RELIEF

        Upon the motion (the “Motion”),2 of CarbonLITE Holdings, LLC (“Holdings”) and

certain of its affiliated debtors and debtors in possession that are listed on Exhibit A hereto

(together with Holdings, the “CA Debtors” and, collectively with the other above-captioned

debtors and debtors in possession, the “Debtors”) in the above-captioned chapter 11 cases of the

CA Debtors (the “Chapter 11 Cases”), pursuant to sections 105, 361, 362, 363, 364(c)(l),

364(c)(2), 364(c)(3), 364(d), 364(e), and 507 of title 11 of the United States Code

(the “Bankruptcy Code”), rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and rule 4001-2 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion
and DIP Credit Agreements (as defined below), as applicable.



US-DOCS\121074909.8

6482443.2
                Case 21-10527-JTD            Doc 16-1        Filed 03/08/21     Page 3 of 82




(the “Local Rules”), for entry of an interim order (this “Interim Order”) and a Final Order

(as defined below), among other things:

        (i)      authorizing the CA Debtors to obtain senior secured postpetition financing on a

superpriority         basis   in    the      aggregate       principal    amount       of     $65,484,035.34

(the “DIP Term Facility,” and all amounts extended or deemed to be outstanding under the DIP

Term Facility, the “DIP Term Loans”), consisting of (a) a $20,000,000 new money delayed-

draw term loan facility (“New Money DIP Term Loans”) and (b) subject to entry of the Final

Order, $45,484,035.34 (the “Term Roll-Up Amount”) of DIP Term Loans resulting from a

partial “roll-up” of outstanding obligations under the Prepetition Term Credit Agreement3 (as

defined below), pursuant to the terms and conditions of that certain Senior Secured Super-

Priority Debtor-in-Possession Term Loan Credit Agreement (as the same may be amended,

restated,      supplemented,       waived,     or    otherwise      modified      from      time    to   time,

the “DIP Term Credit Agreement”), by and among Holdings, as borrower (the “DIP Term

Borrower”), each of the entities listed on Exhibit A hereto, as guarantors (the “DIP Term

Guarantors” and, together with the DIP Borrower, the “DIP Term Loan Parties”), and Orion

Energy Partners Investment Agent, LLC (“Orion”), as administrative agent and collateral agent

(in such capacities, the “DIP Term Agent”) for and on behalf of itself and the lenders party

thereto (collectively, including the DIP Term Agent, the “DIP Term Lenders”), substantially in

the form of Exhibit B attached to the Motion;

        (ii)     authorizing the CA Debtors to execute and deliver the DIP Term Credit

Agreement and any other agreements, instruments, pledge agreements, guarantees, fee letters,



3
 The Term Roll-Up Amount consists of (i) $40,000,000 of Tranche A Loans (as defined herein), and (ii)
$5,484,035.34 of Tranche C Loans (as defined herein).

                                                         2

US-DOCS\121074909.8

6482443.2
                Case 21-10527-JTD       Doc 16-1     Filed 03/08/21    Page 4 of 82




control agreements related thereto, and other Loan Documents (as defined in the DIP Term

Credit Agreement) and documents related thereto, including any intercreditor agreements,

security agreements, and notes (in each case, as amended, restated, supplemented, waived, or

modified from time to time, collectively, with the DIP Term Credit Agreement,

the “DIP Term Documents”), and to perform such other acts as may be necessary or desirable

in connection with the DIP Term Documents;

        (iii)    authorizing the CA Debtors to borrow $7,000,000 in New Money DIP Term

Loans under the DIP Term Facility (the “Interim Term Amount”), during the period before the

entry of the Final Order (the “Interim Financing Period”), upon entry of this Interim Order to

avoid immediate and irreparable harm;

        (iv)     granting the DIP Term Facility and all obligations owing thereunder and under, or

secured by, the DIP Term Documents to the DIP Term Agent and DIP Term Lenders

(collectively, and including all “Obligations” as described in the DIP Term Credit Agreement,

the “DIP Term Obligations”) allowed superpriority administrative expense claim status in each

of the Chapter 11 Cases and any Successor Cases (as defined below);

        (v)      authorizing the CA Debtors to obtain senior secured postpetition asset-based

revolving financing on a superpriority basis in the aggregate principal amount of $18,500,000

(the “DIP ABL Facility,” inclusive of all Prepetition ABL Obligations (as defined below),

the “DIP ABL Loans”) (together with the DIP Term Facility, collectively, the “DIP Facilities”),

pursuant to that certain Prepetition ABL Credit Agreement (as defined below), by and among

CarbonLite Industries LLC (“CL Industries”), CarbonLite Pinnpack, LLC (“CL Pinnpack”),

Pinnpack Packaging, LLC (“Pinnpack” and together collectively “DIP ABL Borrowers”),

Carbonlite PI Holdings, LLC (“CL PI Holdings”), as a DIP ABL Guarantor (together with the


                                                 3

US-DOCS\121074909.8

6482443.2
               Case 21-10527-JTD     Doc 16-1     Filed 03/08/21    Page 5 of 82




DIP ABL Borrowers, “the DIP ABL Loan Parties”, together with the DIP Term Loan Parties,

the “DIP Loan Parties”)), and Bank Leumi USA (the “Prepetition ABL Lender”), as ratified

and amended by that certain Ratification and Amendment Agreement, dated as of March [  ],

2021 (the “Ratification Agreement”), by and among the DIP ABL Loan Parties and Bank

Leumi USA (the “DIP ABL Lender”) a copy of which is attached as Exhibit C to the Motion

(as amended, supplemented or otherwise modified from time to time in accordance with the

terms and conditions set forth herein, the “DIP ABL Credit Agreement”), consisting of (a) up

to an aggregate amount of $7,000,000 in postpetition Revolving Loans advanced during the

Interim Financing Period (“Interim DIP ABL Loans”) and (b) subject to entry of the Final

Order, the balance of the DIP ABL Facility shall be made available, with all then-remaining

Prepetition ABL Obligations, following the application of payments described below, deemed to

be DIP ABL Obligations, pursuant to the terms and conditions of the DIP ABL Credit

Agreement (and, together with the DIP Term Credit Agreement, the “DIP Credit

Agreements”);

        (vi)     authorizing the CA Debtors to execute and deliver the DIP ABL Credit

Agreement, which ratifies and amends the Prepetition ABL Credit Agreement, and any other

agreements, instruments, pledge agreements, guarantees, fee letters, control agreements related

thereto, and other Loan Documents (as defined in the DIP ABL Credit Agreement) and

documents related thereto, including any intercreditor agreements, security agreements, and

notes (in each case, as amended, restated, supplemented, waived, or modified from time to time,

and collectively, with the DIP ABL Credit Agreement, the “DIP ABL Loan Documents” and,

together with the DIP Term Documents, the “DIP Documents”), and to perform such other acts

as may be necessary or desirable in connection with the DIP ABL Loan Documents;


                                              4

US-DOCS\121074909.8

6482443.2
                 Case 21-10527-JTD      Doc 16-1      Filed 03/08/21   Page 6 of 82




        (vii)     authorizing the CA Debtors to borrow $7,000,000 in Interim DIP ABL Loans

under the DIP ABL Facility (together with the Interim Term Amount, the “Interim Amounts”)

upon entry of this Interim Order to avoid immediate and irreparable harm;

        (viii)    authorizing the CA Debtors to remit all collections, asset proceeds and payments

received in respect of Prepetition ABL Priority Collateral (as defined below) and DIP ABL

Priority Collateral (as defined below) during the Interim Financing Period to the DIP ABL

Lender for application, or deemed application, first to all Prepetition ABL Obligations (as

defined below) until such obligations are fully repaid, and then to the repayment of all DIP ABL

Obligations (as defined below), in accordance with the DIP ABL Credit Agreement and the other

DIP ABL Loan Documents.

        (ix)      granting the DIP ABL Facility and all obligations owing thereunder and under, or

secured by, the DIP ABL Loan Documents, to the DIP ABL Lender (collectively, and including

all “Obligations” as described in the DIP ABL Credit Agreement, the “DIP ABL Obligations”

and, together with the DIP Term Obligations, the “DIP Obligations”) allowed superpriority

administrative expense claim status in each of the Chapter 11 Cases and any Successor Cases;

        (x)       granting each of (a) the DIP Term Agent, for the benefit of itself and the DIP

Term Lenders and the other Secured Parties (as defined in the DIP Term Credit Agreement)

under the applicable DIP Term Documents and (b) the DIP ABL Lender (as defined in the DIP

ABL Credit Agreement) under the applicable DIP ABL Loan Documents, automatically

perfected security interests in and liens on all of the DIP Collateral (as defined below), including

all property constituting “cash collateral” as defined in section 363(a) of the Bankruptcy Code of

the CA Debtors (“Cash Collateral”), which liens shall have the priorities set forth herein;




                                                  5

US-DOCS\121074909.8

6482443.2
                Case 21-10527-JTD       Doc 16-1     Filed 03/08/21    Page 7 of 82




        (xi)     authorizing and directing the CA Debtors to pay the principal, interest, premiums,

fees, expenses, and other amounts payable under the DIP Documents as such become earned,

due and payable, including continuing commitment fees, closing fees, audit fees, appraisal fees,

valuation fees, liquidator fees, structuring fees, administrative agent’s fees, the fees and

disbursements of each of the DIP Term Agent’s, DIP Term Lenders’, and DIP ABL Lender’s

attorneys, advisors, accountants, and other consultants, all to the extent provided in, and in

accordance with, the DIP Documents;

        (xii)    authorizing the CA Debtors to use the Prepetition Collateral (as defined below),

including the Cash Collateral of the Prepetition Term Secured Parties (as defined below) under

the Prepetition Term Documents (as defined below) and of the Prepetition ABL Secured Parties

(as defined below) under the Prepetition ABL Documents ( as defined below), and providing

adequate protection to the Prepetition Term Secured Parties and Prepetition ABL Secured Parties

for, among other things, any diminution in value resulting from the imposition of the automatic

stay, the CA Debtors’ use, sale, or lease of the Prepetition Collateral, including Cash Collateral,

the priming of the CA Prepetition Secured Parties’ (as defined below) respective interests in the

Prepetition Collateral (including by the Carve-Out (as defined below)) (“Diminution in Value”)

of their respective interests in the Prepetition Collateral, including the Cash Collateral as

contemplated hereunder;

        (xiii) vacating and modifying the automatic stay imposed by section 362 of the

Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

the DIP Documents and this Interim Order;

        (xiv)    granting a waiver of any applicable stay (including under Bankruptcy Rules

4001(a)(3) and 6004) and providing for immediate effectiveness of this Interim Order;


                                                 6

US-DOCS\121074909.8

6482443.2
                Case 21-10527-JTD         Doc 16-1    Filed 03/08/21   Page 8 of 82




        (xv)     effective upon entry of the Final Order, the waiver of the CA Debtors’ right to

assert claims to surcharge against the DIP Collateral, pursuant to section 506(c) of the

Bankruptcy Code, to the extent set forth below;

        (xvi)    scheduling a final hearing (the “Final Hearing”) to consider the relief requested

in the Motion and approving the form of notice with respect to the Final Hearing; and

        (xvii) granting related relief.

        This Court having considered the Motion, the exhibits attached thereto, the Declaration

of Brian Weiss in Support of Debtors’ Chapter 11 Petitions and First Day Relief [Docket No.

[●]], the Declaration of Richard W. Morgner in Support of the Debtors’ Motions for Entry of

Interim and Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B)

Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Providing Claims with

Superpriority Administrative Expense Status, (D) Granting Adequate Protection to Prepetition

Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G)

Granting Related Relief [Docket No. [●], and the evidence submitted and arguments made at the

interim hearing held on [  ], 2021 (the “Interim Hearing”); and notice of the Interim Hearing

having been given in accordance with Bankruptcy Rules 2002, 4001(b), (c), and (d), and all

applicable Local Rules and finding the opportunity for a hearing on the Motion was appropriate

and no other notice need be provided; and the Interim Hearing having been held and concluded;

and all objections, if any, to the interim relief requested in the Motion having been withdrawn,

resolved, or overruled by this Court; and it appearing that approval of the interim relief requested

in the Motion is necessary to avoid immediate and irreparable harm to the CA Debtors and their

estates pending the Final Hearing, and otherwise is fair and reasonable and in the best interests of

the CA Debtors, their estates, and all parties-in-interest, and is essential for the continued


                                                  7

US-DOCS\121074909.8

6482443.2
               Case 21-10527-JTD            Doc 16-1       Filed 03/08/21        Page 9 of 82




operation of the CA Debtors’ businesses and the preservation of the value of the CA Debtors’

assets; and it appearing that the CA Debtors’ entry into the DIP Credit Agreements and the other

DIP Documents is a sound and prudent exercise of the CA Debtors’ business judgment; and after

due deliberation and consideration, and good and sufficient cause appearing therefor;

BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING, THIS

COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF

LAW:4

        A.       Petition Date. On [  ], 2021 (the “Petition Date”), each of the CA Debtors

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in this Court.

        B.       Debtors in Possession. The CA Debtors have continued in the management and

operation of their businesses and properties as CA Debtors in possession pursuant to sections

1107 and 1108 of the Bankruptcy Code.

        C.       Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases,

the Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

Consideration of the Motion constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

Venue for the Chapter 11 Cases and proceedings with respect to the Motion is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        D.       Committee Formation. As of the date hereof, the United States Trustee for the

District of Delaware (the “U.S. Trustee”) has not yet appointed an official committee of




4
  The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.


                                                       8

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD          Doc 16-1       Filed 03/08/21    Page 10 of 82




unsecured creditors in the Chapter 11 Cases (a “Committee”) pursuant to section 1102 of the

Bankruptcy Code.

        E.       Basis for Relief.   The statutory and legal predicates for the relief sought herein

are sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rules 2002,

4001, 9013 and 9014, Local Rules 2002-1, 4001-1(b), 4002-1(i), and 9013-1, and the Complex

Case Procedures.

        F.       Notice. Notice of the Motion and the Interim Hearing has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and no other

or further notice of the Motion with respect to the relief requested at the Interim Hearing or the

entry of this Interim Order shall be required.

        G.       CA Debtors’ Stipulations. As an inducement to the Prepetition Secured Parties

to make the financial accommodations under the DIP Credit Agreements, and without prejudice

to the rights of parties in interest, including any Committee, as set forth in paragraph 37 below,

the CA Debtors admit, stipulate, acknowledge, and agree as follows (paragraphs G(i) through

G(xii) below are referred to herein, collectively, as the “Stipulations”):

                 (i)    Prepetition Term Facility. Pursuant to that certain Credit Agreement,

dated as of August 2, 2019 (as amended, amended and restated, supplemented, or otherwise

modified from time to time, the “Prepetition Term Credit Agreement” and, collectively with

the Loan Documents (as defined in the Prepetition Term Credit Agreement) and any other

agreements and documents executed or delivered in connection therewith, each as amended,

restated,    supplemented,     waived,     or    otherwise     modified    from   time    to   time,

the “Prepetition Term Documents”)           among          (a) Holdings    (in    such     capacity,

the “Prepetition Term Borrower”), (b) Orion, as administrative agent and collateral agent


                                                    9

US-DOCS\121074909.8

6482443.2
                Case 21-10527-JTD         Doc 16-1      Filed 03/08/21     Page 11 of 82




(in such       capacities,   the “Prepetition   Term     Agent”),     (c) the   guarantors    thereunder

(the “Prepetition Term Guarantors” and, together with the Prepetition Term Borrower, the

“Prepetition          Term        Obligors”),     and       (d) the      lenders      party      thereto

(the “Prepetition Term Lenders” and, collectively with the Prepetition Term Agent, the

“Prepetition Term Secured Parties”), the Prepetition Term Lenders provided term loans to the

Prepetition Term Borrower (the “Prepetition Term Facility”).

        (ii)       Prepetition Term Obligations. As of the Petition Date, the Prepetition Term

Obligors were indebted to the Prepetition Term Secured Parties under the Prepetition Term

Documents in respect of outstanding Term Loans (as defined in the Prepetition Term Credit

Agreement) in an aggregate principal amount of not less than $96,850,313.66 under the

Prepetition Term Facility (the “Prepetition Term Loans”), plus interest accrued and accruing

thereon, together with all costs, fees, termination fees, fees and expenses (including attorneys’

fees, accountants’ fees, auditor fees, appraisers’ fees, financial advisors’ fees, and related

expenses and disbursements of the Prepetition Term Agents’ attorneys, advisors, accountants,

and other consultants, and related expenses and disbursements), indemnification obligations, and

other charges, amounts, and costs of whatever nature owing, whether or not contingent,

whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the

Prepetition Term Obligors’ obligations pursuant to the Prepetition Term Documents, and any

other “Obligations” as defined therein (collectively, the “Prepetition Term Obligations”). The

Prepetition Term Loans more specifically comprise $86,116,278.32 in an aggregate principal

amount of Tranche A Loans, (B) $5,250,000 in an aggregate principal amount of Tranche B

Loans, and (C) $5,484,035.34 in an aggregate principal amount of Tranche C Loans (each as

defined in the Prepetition Term Credit Agreement and, the Tranche A Loans and Tranche C


                                                  10

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD         Doc 16-1      Filed 03/08/21   Page 12 of 82




Loans together, the “Prepetition Term A/C Loans”), together with all such interest, fees and

expenses pursuant to the Prepetition Term Documents as set forth in the preceding sentence.

                 (iii)   Prepetition Term Liens and Prepetition Term Priority Collateral. As

more fully set forth in the Prepetition Term Documents, before the Petition Date, the Prepetition

Term Borrower and the Prepetition Term Guarantors granted to the Prepetition Term Agent, for

the benefit of itself and the Prepetition Term Lenders, a security interest in and continuing lien

(the “Prepetition Term Liens”) on substantially all of their assets and property (with certain

exceptions set out in the Prepetition Term Documents), including (a) a first-priority security

interest in and continuing lien on Term Loan Priority Collateral (as defined in the Prepetition

Intercreditor Agreement (as defined below)) and proceeds, products, and rents thereof

(collectively, the “Prepetition Term Priority Collateral”) and (b) a second priority security

interest in and continuing lien on ABL Priority Collateral (as defined in the Prepetition

Intercreditor Agreement) and all proceeds, products, accessions, rents, and profits thereof, in

each case, whether then owned or existing or thereafter acquired or arising (collectively,

the “Prepetition ABL Priority Collateral” and, together with the Prepetition Term Priority

Collateral, the “Prepetition Collateral”), subject in the case of (b) only to the liens of the

Prepetition ABL Lender (as defined below) on the Prepetition ABL Priority Collateral and

Prepetition Term Permitted Prior Liens (as defined below).

                 (iv)    Prepetition ABL Facility. Pursuant to that certain Credit Agreement, dated

as of September 16, 2019 (as amended, amended and restated, supplemented, or otherwise

modified from time to time, the “Prepetition ABL Credit Agreement” and, collectively with

the Prepetition Loan Documents (as defined in the Prepetition ABL Credit Agreement) and any

other agreements, documents, and instruments executed and/or delivered with, to, or in favor of


                                                 11

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD      Doc 16-1        Filed 03/08/21     Page 13 of 82




Prepetition ABL Lender in connection therewith, including, without limitation, all security

agreements, notes, instruments, guarantees, Uniform Commercial Code financing statements,

each as amended, restated, supplemented, waived, or otherwise modified from time to time,

the “Prepetition ABL Documents” and, together with the Prepetition Term Documents,

the “Prepetition Documents”) among (a) CL Industries, CL PinnPack, and PinnPack

(the “Prepetition ABL Borrowers”),       (b) Leumi,         as    Lender       (in such   capacities,

the “Prepetition ABL Lender”), and (c) the guarantors thereunder (in such capacities, the

“Prepetition ABL Guarantors” and, together with the Prepetition ABL Borrowers,

the “Prepetition        ABL       Obligors”),         the        Prepetition       ABL       Lender

(the “Prepetition ABL Secured Party”, together with the Prepetition Term Secured Parties,

the “CA Prepetition Secured Parties”), provided revolving loans to the Prepetition ABL

Borrowers on a secured basis (the “Prepetition ABL Facility” and, together with the Prepetition

Term Facility, the “Prepetition Secured Facilities”).

        (v)      Prepetition ABL Obligations.   As of the Petition Date, the Prepetition ABL

Obligors were indebted to the Prepetition ABL Lender under the Prepetition ABL Loan

Documents, in respect of outstanding Revolving Loans (as defined in the Prepetition Credit

Agreement) in the aggregate principal amount of not less than $7,784,755.94               under the

Prepetition ABL Facility (the “Prepetition ABL Loans”), plus interest accrued and accruing

thereon, together with all costs, fees, termination fees, fees and expenses (including attorneys’

fees, accountants’ fees, auditor fees, appraisers’ fees, financial advisors’ fees, and related

expenses and disbursements), treasury, cash management obligations including “Bank Product

Obligations” (as defined in the Prepetition ABL Credit Agreement), indemnification obligations,

guarantee obligations, and other charges, amounts, and costs of whatever nature owing, whether


                                                12

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 14 of 82




or not contingent, whenever arising, accrued, accruing, due, owing, or chargeable in respect of

any of the Prepetition ABL Borrowers’ or the Prepetition ABL Guarantors’ obligations pursuant

to, or secured by, the Prepetition ABL Documents (collectively, the “Prepetition ABL

Obligations” and, together with the Prepetition Term Obligations, the “Prepetition

Obligations”).

                 (vi)    Prepetition ABL Liens and Prepetition ABL Priority Collateral. As more

fully set forth in the Prepetition ABL Loan Documents, as of the Petition Date, the Prepetition

ABL Borrowers and the Prepetition ABL Guarantors granted to the Prepetition ABL Lender,

security interests in and continuing liens (the “Prepetition ABL Liens” and, together with the

Prepetition Term Liens, the “Prepetition Liens”) upon substantially all of their assets and

properties (with certain exceptions set out in the Prepetition ABL Documents) including (a) a

first-priority security interest in and continuing lien on Prepetition ABL Priority Collateral and

(b) a second priority security interest in and continuing lien on Prepetition Term Priority

Collateral, subject in the case of (b) only to the liens of the Prepetition Term Agent on the

Prepetition Term Priority Collateral and Prepetition ABL Permitted Prior Liens (as defined

below).

                 (vii)   Priority of Prepetition Liens; Prepetition Intercreditor Agreement. The

Prepetition Term Agent and the Prepetition ABL Lender entered into that certain Intercreditor

Agreement, dated as of September 16, 2019 (as amended, amended and restated, supplemented,

or otherwise modified from time to time, the “Prepetition Intercreditor Agreement”), to

govern the respective rights, interests, obligations, priority, and positions of the Prepetition Term

Secured Parties and Prepetition ABL Secured Parties with respect to the assets and properties of

certain of the CA Debtors. The Prepetition Intercreditor Agreement is a valid and enforceable


                                                 13

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 15 of 82




“subordination agreement” under section 510(a) of the Bankruptcy Code and is, as of the Petition

Date, and shall continue to be as provided herein binding on all parties thereto.

                 (viii) Validity, Perfection, and Priority of Prepetition Term Liens and

Prepetition Term Obligations. The CA Debtors acknowledge and agree that, as of the Petition

Date, (a) the Prepetition Term Liens on the Prepetition Collateral are valid, binding, enforceable,

non-avoidable, and properly perfected and were granted to, or for the benefit of, the Prepetition

Term Agent on behalf of the Prepetition Term Lenders for fair consideration and reasonably

equivalent value; (b) the Prepetition Term Liens were senior in priority over any and all other

liens on the Prepetition Collateral, subject only to (1) the Prepetition ABL Liens on the

Prepetition ABL Priority Collateral, and (2) certain liens otherwise permitted by the Prepetition

Term Documents (solely to the extent any such permitted liens were valid, properly perfected,

non-avoidable, and senior in priority to the Prepetition Term Liens as of the Petition Date or

were valid non-avoidable senior liens that are perfected subsequent to the Petition Date as

permitted by section 546(b) of the Bankruptcy Code, the “Prepetition Term Permitted Prior

Liens”); (c) the Prepetition Term Obligations constitute legal, valid, binding, and non-avoidable

obligations of the CA Debtors enforceable in accordance with the terms of the applicable

Prepetition Term Documents; (d) no offsets, recoupments, challenges, objections, defenses,

claims, or counterclaims of any kind or nature to any of the Prepetition Term Liens or Prepetition

Term Obligations exist, and no portion of the Prepetition Term Liens or Prepetition Term

Obligations is subject to any challenge or defense, including avoidance, disallowance,

disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law; (e) the CA Debtors and their estates have no

claims, objections, challenges, causes of action, or choses in action, including avoidance claims


                                                14

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 16 of 82




under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions for

recovery or disgorgement, against any of the Prepetition Term Secured Parties, or any of their

respective affiliates, agents, attorneys, advisors, professionals, officers, directors, and employees

arising out of, based upon, or related to the Prepetition Term Facility; (f) the CA Debtors have

waived, discharged, and released any right to challenge any of the Prepetition Term Obligations,

the priority of the CA Debtors’ obligations thereunder, and the validity, extent, and priority of

the liens securing the Prepetition Term Obligations; and (g) the Prepetition Term Obligations

constitute allowed, secured claims against the CA Debtors within the meaning of sections 502

and 506 of the Bankruptcy Code; provided, that the value of the Prepetition Term Liens at the

Petition Date and whether the Prepetition Term Obligations are fully secured within the meaning

of Section 506 of the Bankruptcy Code shall be reserved notwithstanding the Stipulations.

                 (ix)   Validity, Perfection, and Priority of Prepetition ABL Liens and Prepetition

ABL Obligations. The CA Debtors acknowledge and agree that as of the Petition Date (a) the

Prepetition ABL Obligations are fully secured by the Prepetition ABL Liens on the Prepetition

ABL Priority Collateral, (b) the Prepetition ABL Liens on the Prepetition Collateral are valid,

binding, enforceable, non-avoidable, and properly perfected and were granted to, or for the

benefit of, the Prepetition ABL Secured Parties for fair consideration and reasonably equivalent

value; (c) the Prepetition ABL Liens are senior in priority over any and all other liens on the

Prepetition Collateral, subject only to (1) the Prepetition Term Liens on the Prepetition Term

Priority Collateral, and (2) certain liens otherwise permitted by the Prepetition ABL Loan

Documents (solely to the extent any such permitted liens were valid, properly perfected, non-

avoidable, and senior in priority to the Prepetition ABL Liens as of the Petition Date or were

valid non-avoidable senior liens that are perfected subsequent to the Petition Date as permitted


                                                 15

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 17 of 82




by section 546(b) of the Bankruptcy Code, the “Prepetition ABL Permitted Prior Liens” and,

together with the Prepetition Term Permitted Prior Liens, the “Permitted Prior Liens”); (d) the

Prepetition ABL Obligations constitute legal, valid, binding, and non-avoidable obligations of

the CA Debtors enforceable in accordance with the terms of the applicable Prepetition ABL

Loan Documents; (e) no offsets, recoupments, challenges, objections, defenses, claims, or

counterclaims of any kind or nature to any of the Prepetition ABL Liens or Prepetition ABL

Obligations exist, and no portion of the Prepetition ABL Liens or Prepetition ABL Obligations is

subject to any challenge or defense including avoidance, disallowance, disgorgement,

recharacterization, or subordination (equitable or otherwise) pursuant to the Bankruptcy Code or

applicable non-bankruptcy law; (f) the CA Debtors and their estates have no claims, objections,

challenges, causes of action, or choses in action, including avoidance claims under Chapter 5 of

the Bankruptcy Code or applicable state law equivalents or actions for recovery or disgorgement,

against the Prepetition ABL Secured Party or any of its respective affiliates, agents, attorneys,

advisors, professionals, officers, directors, and employees arising out of, based upon, or related

to the Prepetition ABL Facility; (g) the CA Debtors have waived, discharged, and released any

right to challenge any of the Prepetition ABL Obligations, the priority of the CA Debtors’

obligations thereunder, and the validity, extent, and priority of the liens securing the Prepetition

ABL Obligations; and (h) the Prepetition ABL Obligations constitute allowed, secured claims

against the CA Debtors within the meaning of sections 502 and 506 of the Bankruptcy Code.

                 (x)   Indemnification. The CA Prepetition Secured Parties have acted in good

faith, and without negligence or violation of public policy or law, in respect of all actions taken

by them in connection with or related in any way to negotiating, implementing, documenting, or

obtaining the requisite approvals of the DIP Facilities and the use of Cash Collateral, including in


                                                16

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 18 of 82




respect of the granting of the DIP Liens and the Adequate Protection Liens (each as defined

below), any challenges or objections to the DIP Facilities or the use of Cash Collateral, and all

documents related to any and all transactions contemplated by the foregoing. Accordingly,

pursuant to the terms of the Prepetition Documents, the CA Prepetition Secured Parties shall be

and hereby are indemnified and held harmless by the CA Debtors in respect of any claim or

liability incurred in respect thereof or in any way related thereto; provided that no such parties

will be indemnified for any cost, expense, or liability to the extent determined in a final, non-

appealable judgment of a court of competent jurisdiction to have resulted primarily from such

parties’ gross negligence, actual fraud, or willful misconduct. No exception or defense exists in

contract, law, or equity as to any obligation set forth, as the case may be, in this paragraph G(x),

in the Prepetition Documents, or in the DIP Documents, to the CA Debtors’ obligation to

indemnify and hold harmless the CA Prepetition Secured Parties.

                 (xi)   No Challenges/Claims.      No offsets, challenges, objections, defenses,

claims, or counterclaims of any kind or nature to any of the Prepetition Liens or Prepetition

Obligations exist, and no portion of the Prepetition Liens or Prepetition Obligations is subject to

any challenge or defense including, without limitation, avoidance, disallowance, disgorgement,

recharacterization, or subordination (equitable or otherwise) pursuant to the Bankruptcy Code or

applicable non-bankruptcy law. The CA Debtors and their estates have no valid Claims (as such

term is defined in section 101(5) of the Bankruptcy Code), objections, challenges, causes of

action, or choses in action against any of the CA Prepetition Secured Parties or any of their

respective affiliates, agents, attorneys, advisors, professionals, officers, directors, and employees

with respect to the Prepetition Documents, the Prepetition Obligations, the Prepetition Liens, or

otherwise, whether arising at law or at equity, including, without limitation, any challenge,


                                                 17

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD         Doc 16-1       Filed 03/08/21     Page 19 of 82




recharacterization, subordination, avoidance, recovery, disallowance, reduction, or other claims

arising under or pursuant to sections 105, 502, 510, 541, 542 through 553, inclusive, or 558 of

the Bankruptcy Code, or applicable state law equivalents.

                 (xii)   Releases. The CA Debtors hereby stipulate and agree that they forever

and irrevocably release, discharge, and acquit the CA Prepetition Secured Parties, and, subject to

entry of the Final Order, the DIP Term Agent, the DIP ABL Lender and all current and future

DIP Lenders, and each of their respective successors, assigns, affiliates, subsidiaries, parents,

officers, shareholders, directors, employees, attorneys, and agents, past, present, and future, and

their respective heirs, predecessors, successors, and assigns, each solely in their capacities as

such (collectively, the “Releasees”), of and from any and all claims, controversies, disputes,

liabilities, obligations, demands, damages, expenses (including, without limitation, reasonable

attorneys’ fees), debts, liens, actions, and causes of action of any and every nature whatsoever

relating to, as applicable, this Interim Order, the DIP Facilities, the DIP Documents, the

Prepetition Secured Facilities, the Prepetition Documents, and the transactions contemplated

hereunder or thereunder including, without limitation, (a) any so-called “lender liability” or

equitable subordination or recharacterization claims or defenses, (b) any and all claims and

causes of action arising under the Bankruptcy Code, and (c) any and all claims and causes of

action with respect to the validity, priority, perfection, or avoidability of the liens or claims of the

CA Prepetition Secured Parties, the DIP Term Agent, the DIP ABL Lender, or the DIP Term

Lenders; provided, however, the foregoing release shall not apply with respect to any act or

omission of a Releasee that constitutes gross negligence, actual fraud, or willful misconduct.

The CA Debtors further waive and release any defense, right of counterclaim, right of set-off, or

deduction to the payment of the Prepetition Obligations or the DIP Obligations that the CA


                                                  18

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 20 of 82




Debtors may now have or may claim to have against the Releasees arising out of, connected

with, or relating to any and all acts, omissions, or events occurring before this Court’s entry of

this Interim Order.

                 (xiii) No Control. The CA Debtors hereby stipulate and agree that none of the

DIP Term Agent, the DIP ABL Lender, the Prepetition Term Agent, the Prepetition Term

Lenders, or the Prepetition ABL Lender control the Debtors or their properties or operations,

have authority to determine the manner in which any Debtor’s operations are conducted or are

control persons or insiders of the Debtors by virtue of any of the actions taken with respect to, in

connection with, related to or arising from the Prepetition Loan Documents.



        H.       Cash Collateral. All of the CA Debtors’ cash, including any cash in their deposit

accounts, wherever located, whether as original collateral or proceeds of other Prepetition

Collateral, constitutes or will constitute Cash Collateral of the CA Prepetition Secured Parties

and DIP Lenders, as applicable.

        I.       Prepetition Intercreditor Agreement. Without limiting the effectiveness and

enforceability of any intercreditor agreements entered into on or after the Petition Date (which

shall be enforceable in accordance with their terms), pursuant to section 510 of the Bankruptcy

Code, the Prepetition Intercreditor Agreement and any other applicable intercreditor or

subordination provisions contained in any of the other Prepetition Documents (i) shall remain in

full force and effect, (ii) shall continue to govern the relative priorities, rights, and remedies of

the applicable CA Prepetition Secured Parties (including the relative priorities, rights, and

remedies of such parties with respect to the replacement liens, administrative expense claims,

and superpriority administrative expense claims granted or the amounts payable by the CA


                                                 19

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 21 of 82




Debtors under this Interim Order or otherwise), and (iii) shall not be deemed to be amended,

altered, or modified by the terms of this Interim Order or the DIP Documents unless expressly

set forth herein or therein.

        J.       Findings Regarding Postpetition Financing and Use of Cash Collateral.

                 (i)     Request for Postpetition Financing and Use of Cash Collateral. The CA

Debtors seek authority to (a) enter into the DIP Facilities and incur the DIP Obligations on the

terms described herein and in the DIP Documents and (b) use Cash Collateral on the terms

described herein, in each case, to administer the Chapter 11 Cases and fund their operations. At

the Final Hearing, the CA Debtors will seek final approval of the DIP Facilities and use of Cash

Collateral pursuant to a proposed final order (the “Final Order”). Notice of the Final Hearing

and the proposed Final Order will be provided in accordance with this Interim Order.

                 (ii)    Priming of Prepetition Liens. The priming of the Prepetition Liens under

section 364(d) of the Bankruptcy Code, as contemplated by the DIP Documents and as provided

herein, will enable the CA Debtors to obtain the DIP Facilities and to continue to operate their

business during the pendency of the Chapter 11 Cases, to the benefit of their estates and

creditors. The CA Prepetition Secured Parties are entitled to receive adequate protection as set

forth in this Interim Order pursuant to sections 361, 363, and 364 of the Bankruptcy Code, solely

to the extent of any Diminution in Value of their respective interests in the Prepetition Collateral

(including Cash Collateral).

                 (iii)   Need for Postpetition Financing and Use of Cash Collateral. The CA

Debtors have a need to use Cash Collateral on an interim basis and to obtain credit in an amount

equal to the Interim Amounts pursuant to the DIP Facilities in order to, among other things,

enable the orderly continuation of their operations and to administer and preserve the value of


                                                 20

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21    Page 22 of 82




their estates.    The ability of the CA Debtors to maintain business relationships with their

vendors, suppliers, and customers, to pay their employees, and otherwise finance their operations

requires the availability of working capital from the DIP Facilities and the use of Cash Collateral,

the absence of either of which would immediately and irreparably harm the CA Debtors, their

estates, and parties-in-interest. The CA Debtors do not have sufficient available sources of

working capital and financing to operate their businesses or maintain their properties in the

ordinary course of business before the entry of the Final Order without the authorization to use

Cash Collateral and to borrow the Interim Amounts.

                 (iv)   No Credit Available on More Favorable Terms. The DIP Facilities are the

best source of debtor-in-possession financing available to the CA Debtors. Given their current

financial condition, financing arrangements, and capital structure, the CA Debtors have been and

continue to be unable to obtain financing from sources other than the DIP Lenders on terms more

favorable than the DIP Facilities.      The CA Debtors are unable to obtain unsecured credit

allowable under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The

CA Debtors have also been unable to obtain (a) unsecured credit having priority over that of

administrative expenses of the kind specified in sections 503(b), 507(a), and 507(b) of the

Bankruptcy Code; (b) credit secured solely by a lien on property of the CA Debtors and their

estates that is not otherwise subject to a lien; or (c) credit secured solely by a junior lien on

property of the CA Debtors and their estates that is subject to a lien. Financing on a postpetition

basis on better terms is not available without granting the DIP Term Agent, for the benefit of

themselves and the DIP Term Lenders, and the DIP ABL Lender (1) perfected security interests

in and liens (each as provided herein) on the DIP Collateral, with the priorities set forth herein;

(2) superpriority claims; and (3) the other protections set forth in this Interim Order.


                                                 21

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21   Page 23 of 82




                 (v)    Use of Cash Collateral and Proceeds of DIP Facilities. As a condition to

entry into the DIP Credit Agreements, the extension of credit under the DIP Facilities, and the

authorization to use the Prepetition Collateral, including Cash Collateral, the DIP Term Agent,

the DIP Term Lenders, the DIP ABL Lender and the CA Prepetition Secured Parties require, and

the CA Debtors have agreed, that proceeds of the DIP Facilities and the CA Prepetition Secured

Parties’ Cash Collateral shall be used in a manner consistent with the terms and conditions of this

Interim Order and the DIP Documents and in accordance with an approved budget (as such

budget may be modified from time to time consistent with the terms of the DIP Documents and

subject to such variances and exclusions as permitted in the DIP Documents, and as set forth in

paragraphs 17 and 18 hereof, the “Budget”) solely for the purposes set forth in the DIP

Documents and this Interim Order, including (a) ongoing working capital and other general

corporate purposes of the CA Debtors and (b) permitted payment of costs of administration of

the Chapter 11 Cases.

                 (vi)   Budget. The CA Debtors have prepared and delivered to DIP Term Agent

and the DIP ABL Lender an initial Budget, which is attached hereto as Schedule 1. Such

Budget has been (a) thoroughly reviewed by the CA Debtors and their management and sets

forth, among other things, the projected cash receipts and disbursements of the CA Debtors for

the periods covered thereby, and (b) approved by the DIP ABL Lender and the DIP Term Agent.

The CA Debtors represent that the Budget is achievable in accordance with the terms of the DIP

Documents and this Interim Order. The DIP Term Agent, DIP ABL Lender and DIP Term

Lenders are relying upon the CA Debtors’ compliance with the Budget in accordance with

Section 5.20 of the DIP Term Credit Agreement and Section 4.3 of the Ratification Agreement,




                                                22

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD         Doc 16-1     Filed 03/08/21   Page 24 of 82




the other DIP Documents, and this Interim Order in determining to enter into the post-petition

financing arrangements provided for herein.

                 (vii)   Application of Proceeds of DIP Collateral. As a condition to entry into

the DIP Credit Agreements, the extension of credit under the DIP Facilities, and authorization to

use Cash Collateral, the CA Debtors, the DIP Term Agent, the DIP Term Lenders, the DIP ABL

Lender, and the CA Prepetition Secured Parties have agreed that as of and commencing on the

date of the Interim Hearing, the CA Debtors shall utilize the proceeds of the DIP Collateral in

accordance with the Budget and this Interim Order.

                 (viii) Roll-up Loans. Without any further action by the CA Debtors or any other

party, upon entry of the Final Order (a) the Term Roll-up Amount shall be converted into DIP

Term Loans, and (b) the then-remaining outstanding balance of the Prepetition ABL Loans

(which have not already been rolled up) shall be converted into DIP ABL Loans.                The

conversion (or “roll-up”) shall be authorized as compensation for, in consideration for, and

solely on account of, the agreement of the Prepetition Term Lenders and Prepetition ABL

Lenders to provide postpetition liquidity and permit access to Cash Collateral, and not as

payments under, adequate protection for, or otherwise on account of, any Prepetition

Obligations. The conversion and “roll-up” of Prepetition Term Loans into DIP Term Loans and

Prepetition ABL Loans into DIP ABL Loans will enable the CA Debtors to obtain urgently

needed financing that will allow them to free up liquidity to fund the chapter 11 process.

        K.       Adequate Protection.

                 (i)     The Prepetition Term Agent, for the benefit of the Prepetition Term

Secured Parties, is entitled to receive adequate protection of their interests in the Prepetition

Collateral, including, without limitation, the Cash Collateral, pursuant to sections 361, 363, and


                                                23

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21    Page 25 of 82




507(b) of the Bankruptcy Code. The Prepetition Term Secured Parties will receive (a) to the

extent of any Diminution in Value of their interests in the Prepetition Collateral, Term Adequate

Protection Liens (as defined below) with the relative priorities set forth on Exhibit B hereto and

Term 507(b) Claims (as defined below); (b) current payment of reasonable and documented fees

and expenses and other disbursements as set forth in paragraph 13 herein; and (c) financial and

other reporting, in each case, as set forth in paragraph 13 herein.

                 (ii)   The Prepetition ABL Lender is entitled to receive adequate protection of

its interests in the Prepetition Collateral, including, without limitation, the Cash Collateral,

pursuant to sections 361, 363, and 507(b) of the Bankruptcy Code. The Prepetition ABL Lender

will receive (a) to the extent of any Diminution in Value of its interests in the Prepetition

Collateral, ABL Adequate Protection Liens (as defined below) with the relative priorities set

forth on Exhibit B hereto and ABL 507(b) Claims (as defined below); (b) current payment of

reasonable and documented fees and expenses and other disbursements as set forth in paragraph

14 herein; and (c) financial and other reporting, in each case, as set forth in paragraph 14 herein.

        L.       Sections 506(c) and 552(b). In light of (i) the DIP Term Agent’s, the DIP ABL

Lender’s and the DIP Term Lenders’ agreement to extend the DIP Facilities to the CA Debtors,

including without limitation, that their liens and superpriority claims shall be subject to the

Carve-Out (except as otherwise provided in paragraph 30(i), which shall apply to every reference

in this Interim Order to the Carve-Out); (ii) the CA Prepetition Secured Parties’ agreement to

permit the use of Cash Collateral, including, without limitation, that their respective liens and

claims, including any adequate protection liens and claims, shall be subject to the Carve-Out and

in certain respects subordinate to the DIP Liens as set forth herein; and (iii) the DIP Term

Agent’s, the DIP Term Lenders’, the DIP ABL Lender’s, and the CA Prepetition Secured


                                                 24

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 26 of 82




Parties’ agreement to the payment (in accordance with the Budget (subject to the Permitted

Variances (as defined below)) and subject to the terms and conditions of this Interim Order and

the DIP Documents) of certain expenses of administration of the Chapter 11 Cases, (a) upon

entry of a Final Order, the CA Prepetition Secured Parties are entitled to a waiver of any

“equities of the case” exception under section 552(b) of the Bankruptcy Code and (b) upon entry

of a Final Order, the DIP Term Agent, the DIP ABL Lender, the DIP Term Lenders, and the CA

Prepetition Secured Parties are each entitled to a waiver of the provisions of section 506(c) of the

Bankruptcy Code.

        M.       Good Faith of DIP Term Agent, DIP ABL Lender, DIP Term Lenders, and

CA Prepetition Secured Parties.

                 (i)   Based upon the pleadings and proceedings of record in the Chapter 11

Cases, (a) the extensions of credit under the DIP Facilities are fair and reasonable, are

appropriate for secured financing to CA Debtors in possession, are the best available to the CA

Debtors under the circumstances, reflect the CA Debtors’ exercise of prudent business judgment

consistent with their fiduciary duties, and are supported by reasonably equivalent value and fair

consideration; (b) the terms and conditions of the DIP Facilities and the use of the Cash

Collateral have been negotiated in good faith and at arm’s length among the CA Debtors, the

DIP Term Agent, the DIP ABL Lender, the DIP Term Lenders, and the CA Prepetition Secured

Parties, with the assistance and counsel of their respective advisors; (c) the use of Cash

Collateral, including, without limitation, pursuant to this Interim Order, has been allowed in

“good faith” within the meaning of section 364(e) of the Bankruptcy Code; (d) any actions under

the DIP Documents, including credit to be extended, loans to be made, and other financial

accommodations to be extended to the CA Debtors, by the DIP Term Agent, the DIP ABL


                                                25

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21    Page 27 of 82




Lender, the DIP Term Lenders, and the CA Prepetition Secured Parties, including, without

limitation, pursuant to this Interim Order, have been allowed, advanced, extended, issued, or

made, as the case may be, in “good faith” within the meaning of section 364(e) of the

Bankruptcy Code by the DIP Term Agent, the DIP ABL Lender, the DIP Term Lenders, and the

CA Prepetition Secured Parties in express reliance upon the protections offered by section 364(e)

of the Bankruptcy Code; and (e) the DIP Facilities, the DIP Liens, the DIP Superpriority Claims

(as defined below), the Adequate Protection Liens (as defined below), and the 507(b) Claims

(as defined below) shall be entitled to the full protection of section 364(e) of the Bankruptcy

Code in the event that this Interim Order or any provision hereof is vacated, reversed, or

modified, on appeal or otherwise.

                 (ii)   Absent an order of this Court and the provision of Adequate Protection

Obligations and Adequate Protection Liens (each as defined below), consent of the CA

Prepetition Secured Parties is required for the CA Debtors’ use of Cash Collateral and other

Prepetition Collateral. The CA Prepetition Secured Parties have consented, or are deemed

pursuant to the Prepetition Documents to have consented, or have not objected, to the CA

Debtors’ use of Cash Collateral and other Prepetition Collateral and to the CA Debtors’ entry

into the DIP Documents in accordance with and subject to the terms and conditions in this

Interim Order and the DIP Documents.

        N.       Good Cause. The relief requested in the Motion is necessary, essential and

appropriate, and is in the best interest of and will benefit the CA Debtors, their creditors and their

estates, as its implementation will, among other things, provide the CA Debtors with the

necessary liquidity to (1) minimize disruption to the CA Debtors’ businesses and operations, (2)

preserve and maximize the value of the CA Debtors’ Estates for the benefit of all the CA


                                                 26

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 28 of 82




Debtors’ creditors, and (3) avoid immediate and irreparable harm to the CA Debtors, their

creditors, their businesses, their employees, and their assets.

        O.       Immediate Entry. Sufficient cause exists for immediate entry of this Interim

Order pursuant to Bankruptcy Rule 4001(c)(2).

        P.       Interim Hearing. Notice of the Interim Hearing and the relief requested in the

Motion has been provided by the CA Debtors, whether by facsimile, electronic mail, overnight

courier, or hand delivery to certain parties in interest, including the Notice Parties (as defined in

the Motion). The CA Debtors have made reasonable efforts to afford the best notice possible

under the circumstances, and no other notice is required in connection with the relief set forth in

this Interim Order.

        Based upon the foregoing findings and conclusions, the Motion, and the record before

this Court with respect to the Motion, and after due consideration and good and sufficient cause

appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.       DIP Facilities Approved on Interim Basis. The Motion is granted on an interim

basis as set forth herein. The DIP Facilities, in amounts equal to the Interim Amounts, are

hereby authorized and approved to the extent set forth herein, and the use of Cash Collateral on

an interim basis is authorized, in each case subject to the terms and conditions set forth in the

DIP Documents and this Interim Order. All objections to this Interim Order, to the extent not

withdrawn, waived, settled, or resolved, are hereby denied and overruled. This Interim Order

shall become effective immediately upon its entry.

        2.       Authorization of DIP Facilities. The DIP Facilities are hereby approved as set

forth herein. The CA Debtors are expressly and immediately authorized and empowered to


                                                 27

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 29 of 82




execute and deliver the DIP Documents and to incur and to perform the DIP Obligations in

accordance with, and subject to, the terms of this Interim Order and the DIP Documents,

including, without limitation, to deliver all instruments, certificates, agreements, and documents

that may be required or necessary for the performance by the CA Debtors under the DIP

Facilities and the creation and perfection of the DIP Liens.          The CA Debtors are hereby

authorized and directed to pay, in accordance with this Interim Order, the principal, interest,

premiums, fees, payments, expenses, and other amounts set forth in the DIP Documents as such

amounts become due and payable, without need to obtain further Court approval, whether or not

such fees arose before, on, or after the Petition Date, and whether or not the transactions

contemplated hereby are consummated, to implement all applicable reserves, and to take any

other actions that may be necessary or appropriate, all as provided in this Interim Order or the

DIP Documents. All collections and proceeds, whether from ordinary course collections, asset

sales, debt or equity issuances, insurance recoveries, condemnations, or otherwise, will be

deposited and applied as required by this Interim Order and the DIP Documents.               Upon

execution and delivery, the DIP Documents shall represent valid and binding obligations of the

CA Debtors, enforceable against each of the CA Debtors and their estates in accordance with

their terms. The CA Debtors are hereby authorized and directed to pay, in accordance with this

Interim Order, the principal, interest, fees, payments, expenses, and other amounts set forth in in

the DIP Documents as such amounts become due and without need to obtain further Court

approval, including, without limitation, backstop, closing, arrangement or commitment fees,

administrative agent’s fees and collateral agent’s fees (including all fees and other amounts owed

to the DIP Term Agent and the DIP ABL Lender), the reasonable fees and disbursements of

counsel and other professionals, whether or not such fees arose before, on, or after the Petition


                                                28

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 30 of 82




Date, in accordance with this Interim Order or the DIP Documents. Upon entry of the Final

Order, (a) all Prepetition ABL Obligations, whether or not such Prepetition ABL Obligations

have been rolled into DIP ABL Obligations during the Interim Financing Period, shall be

deemed to be DIP ABL Obligations, and (b) the Term Roll-up Amount shall be deemed to be

DIP Term Obligations.       The CA Debtors are authorized to repay all DIP Obligations in

accordance with the DIP Credit Agreements, the other DIP Documents and this Interim Order.

        3.       Authorization to Borrow. To prevent immediate and irreparable harm to the CA

Debtors’ estates, from the entry of this Interim Order through and including the earliest to occur

of (a) entry of the Final Order or (b) the DIP Termination Date (as defined below), and subject to

the terms, conditions, and limitations on availability set forth in the DIP Documents and this

Interim Order, the CA Debtors are hereby authorized to (i) borrow (in the form of DIP Term

Loans) under the DIP Term Facility in an aggregate outstanding principal amount equal to the

Interim Term Amount and (ii) borrow (in the form of DIP ABL Loans) under the DIP ABL

Facility in an aggregate outstanding principal amount equal to the Interim ABL Amount.

        4.       Amendment of DIP Documents. The DIP Documents may from time to time be

amended, modified, or supplemented by the parties thereto without further order of this Court if

the amendment, modification, or supplement is (a) non-material and (b) in accordance with the

DIP Documents. In the case of a material amendment, modification, or supplement to the DIP

Documents, the CA Debtors shall (i) provide notice (which may be provided through electronic

mail or facsimile) to counsel to any Committee (if appointed), the U.S. Trustee, the DIP Term

Agent, the DIP ABL Lender, and the CA Prepetition Secured Parties, the TX/PA DIP Agent and

the Prepetition Trustees, and (ii) obtain approval of this Court.




                                                 29

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1      Filed 03/08/21   Page 31 of 82




        5.       Payment of Prepetition ABL Obligations. The CA Debtors are authorized to

repay all Prepetition ABL Obligations in accordance with the DIP ABL Credit Agreement, the

other DIP ABL Loan Documents and this Interim Order. The CA Debtors are authorized to

make all payments and transfers of estate property to the DIP ABL Lender as provided for,

permitted and/or required under the DP ABL Credit Agreement and the other DIP ABL Loan

Documents. All proceeds of the Prepetition ABL Priority Collateral received by the Prepetition

ABL Lender or the DIP ABL Lender, as applicable, and any other amounts or payments received

by the DIP ABL Lender in respect of the Prepetition ABL Loans or the DIP ABL Loans, may be

applied or deemed to be applied by the DIP ABL Lender, in its discretion, first to the

indefeasible repayment of the Prepetition ABL Obligations, and then in repayment of the DIP

ABL Obligations, all in accordance with the DIP ABL Credit Agreement, the other DIP ABL

Loan Documents and this Interim Order.

        6.       Continuation of Prepetition ABL Procedures.     In accordance with the Cash

Management Order and the DIP ABL Loan Documents, all prepetition practices and procedures

for the payment and collection of proceeds of the DIP ABL Priority Collateral (including the

turnover of relevant cash to the DIP ABL Lender), including any lockbox or blocked depository

bank account arrangements, are hereby approved and shall continue without interruption after the

commencement of the Cases.

        7.       DIP Obligations. The DIP Documents and this Interim Order shall constitute and

evidence the validity and binding effect of the DIP Obligations, which shall be enforceable

against the CA Debtors, their estates, and any successors thereto, including, without limitation,

any trustee appointed in the Chapter 11 Cases or in any case under chapter 7 of the Bankruptcy

Code upon the conversion of any of the Chapter 11 Cases, or in any other proceedings


                                               30

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1      Filed 03/08/21   Page 32 of 82




superseding or related to any of the foregoing (collectively, the “Successor Cases”). Upon entry

of this Interim Order, the DIP Obligations will include all loans and any other indebtedness or

obligations, contingent or absolute, which may now or from time to time be owing by any of the

CA Debtors to the DIP Term Agent, DIP ABL Lender, or any of the DIP Term Lenders, in each

case, under the DIP Documents or this Interim Order or secured by the DIP Liens, including,

without limitation, all principal, accrued and unpaid interest, costs, fees, expenses, and other

amounts owing under the DIP Documents. The DIP Obligations shall be due and payable, and

the use of Cash Collateral shall automatically cease, in each case, without notice or demand on

the DIP Termination Date, except as provided in paragraph 26 herein and subject to the

requirements of the Carve-Out. Subject to paragraph 37, as applicable, no obligation, payment,

transfer, or grant of collateral security hereunder or under the DIP Documents (including any

DIP Obligation or DIP Liens, but excluding any adequate protection provided to the CA

Prepetition Secured Parties hereunder) shall be stayed, restrained, voidable, avoidable, or

recoverable under the Bankruptcy Code or under any applicable law (including, without

limitation, under chapter 5 of the Bankruptcy Code, section 724(a) of the Bankruptcy Code, or

any other provision with respect to avoidance actions under the Bankruptcy Code or applicable

state law equivalents) or subject to any avoidance, reduction, setoff, recoupment, offset,

recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaim,

cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or

regulation by any person or entity.

        8.       DIP Liens.

                 (a)   As security for the DIP Obligations, effective immediately upon entry of

this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the


                                               31

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21   Page 33 of 82




Bankruptcy Code, the DIP Term Agent, for the benefit of itself and the DIP Term Lenders, and

the DIP ABL Lender, are hereby granted valid, binding, continuing, enforceable, non-avoidable,

and automatically and properly perfected security interests and liens on all real and personal

property, whether now existing or hereafter arising and wherever located, tangible or intangible,

of each of the CA Debtors (the “DIP Collateral”), including, without limitation (a) all cash,

cash equivalents, deposit accounts, securities accounts, accounts, other receivables (including

credit card receivables), chattel paper, contract rights, inventory (wherever located), instruments

(including, without limitation, promissory notes), documents, securities (whether or not

marketable) and investment property (in each case, together with all securities accounts and

security entitlements related thereto, all financial assets carried therein, and all commodity

accounts and commodity contracts related thereto), hedge agreements, furniture, fixtures,

equipment (including documents of title), goods, vehicles, franchise rights, trade names,

trademarks, service marks, copyrights, patents, license rights, intellectual property, general

intangibles (including, for the avoidance of doubt, payment intangibles), rights to the payment of

money (including, without limitation, tax refunds and any other extraordinary payments),

supporting obligations, guarantees, letter of credit rights, commercial tort claims, causes of

action, and all substitutions, indemnification rights, all present and future intercompany

obligations, fee interests in real property owned by the CA Debtors, books, records, ledger cards,

files, correspondence, customer lists, blueprints, technical specifications, manuals, computer

software, computer printouts, tapes, disks and other electronic storage media and related data

processing software related to the foregoing, and accessions, products, rents, profits, and

proceeds of the foregoing, wherever located, including insurance or other proceeds; (b) all

owned real property interests and all real property leases and proceeds thereof; (c) actions


                                                32

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21   Page 34 of 82




brought under section 549 of the Bankruptcy Code to recover any post-petition transfer of DIP

Collateral; (d) subject to entry of a Final Order, the proceeds of any avoidance actions (such

actions, “Avoidance Actions”) brought pursuant to chapter 5 of the Bankruptcy Code or section

724(a) of the Bankruptcy Code or any other avoidance actions under the Bankruptcy Code or

applicable state law equivalents (the “Avoidance Action Proceeds”); provided, that no liens

shall attach to Avoidance Actions; (e) subject to entry of the Final Order, the proceeds of any

exercise of the CA Debtors’ rights under section 506(c) and 550 of the Bankruptcy Code; and

(f) all assets of the DIP Loan Parties that do not constitute DIP Term Priority Collateral or DIP

ABL Priority Collateral (each as defined below) and are not otherwise subject to valid, perfected,

enforceable, and unavoidable security interests or liens in existence as of the Petition Date or

valid liens perfected (but not granted) after the Petition Date (to the extent such perfection in

respect of a prepetition claim is expressly permitted under the Bankruptcy Code)

(the “Unencumbered Collateral”); in each case subject and subordinate to the Carve-Out and

the Permitted Prior Liens, as set forth in this Interim Order and in accordance with the priorities

set forth in Exhibit B hereto (all such liens and security interests granted to the DIP Term Agent,

for their benefit and for the benefit of the DIP Term Lenders, and to the DIP ABL Lender,

pursuant to this Interim Order and the DIP Documents, the “DIP Liens”).


                 (b)   For the avoidance of doubt, (i) the DIP Term Priority Accounts (as defined

in the DIP Term Credit Agreement) shall at all times solely constitute DIP Term Priority

Collateral and (ii) each of the DIP Additional Accounts shall constitute DIP Term Priority

Collateral or DIP ABL Priority Collateral, as the case may be, subject to and in accordance with

the Prepetition Intercreditor Agreement as specified in paragraph 52 below.



                                                33

US-DOCS\121074909.8

6482443.2
               Case 21-10527-JTD       Doc 16-1        Filed 03/08/21      Page 35 of 82




         9.      DIP Lien Priority. The following DIP Liens are hereby granted and shall have the

priorities set forth on Exhibit B hereto:

                 (a)     pursuant to section 364(c)(2) of the Bankruptcy Code, the DIP Term

Facility and the DIP ABL Facility shall be secured by liens on all Unencumbered Collateral;

                 (b)     pursuant to section 364(c)(3) of the Bankruptcy Code, the DIP Term

Facility and the DIP ABL Facility shall be secured by liens on each of the CA Debtors present

and future assets and properties that are subject to any validly perfected, enforceable, and

unavoidable security interest or lien in existence as of the Petition Date that are senior in priority

on     such      Other    Encumbered        Collateral    to        the   Prepetition      Term     Liens

(the “Other Encumbered Collateral” and such security interests or liens, the “Other Liens”);

                 (c)     pursuant to section 364(d)(1) of the Bankruptcy Code, (i) the DIP Term

Facility shall be secured by liens on DIP Collateral that constitutes, or, but for the

commencement of the Chapter 11 Cases, would have constituted, Prepetition Term Priority

Collateral or proceeds or products thereof (the “DIP Term Priority Collateral”) and on DIP

Collateral that constitutes, or, but for the commencement of the Chapter 11 Cases would have

constituted,    Prepetition   ABL    Priority   Collateral     or     proceeds   or     products   thereof

(the “DIP ABL Priority Collateral”), and (ii) the DIP ABL Facility shall be secured by liens on

DIP Collateral that constitutes, or, but for the commencement of the Chapter 11 Cases, would

have constituted, DIP ABL Priority Collateral or proceeds or products thereof, and Prepetition

Term Priority Collateral or proceeds or products thereof that the DIP ABL Lender would have

had a lien on under Prepetition ABL Documents but for the commencement of the Chapter 11

Cases;




                                                  34

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 36 of 82




                 (d)    other than as set forth herein (including with respect to the Carve-Out) or

permitted under the DIP Documents, the DIP Liens shall not be made subject to or pari passu

with any lien or security interest heretofore or hereinafter granted in the Chapter 11 Cases or any

Successor Cases and shall be valid and enforceable against any trustee appointed in the Chapter

11 Cases or any Successor Cases, upon the conversion of any of the Chapter 11 Cases to any

Successor Case, or upon the dismissal of any of the Chapter 11 Cases or Successor Cases. The

DIP Liens shall not be subject to any of sections 510, 549, or 550 of the Bankruptcy Code

(subject, as applicable, to the Challenge Deadline (as defined below) and related provisions set

forth in paragraph 37 herein). No lien or interest avoided and preserved for the benefit of the

estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the

DIP Liens.

        10.      Superpriority Claims. Subject and subordinate to the Carve-Out, upon entry of

this Interim Order, the DIP Term Agent, on its own behalf and on behalf of the DIP Term

Lenders, and the DIP ABL Lender are hereby granted, pursuant to section 364(c)(1) of the

Bankruptcy Code, allowed superpriority administrative expense claims against each of the CA

Debtors in the Chapter 11 Cases and any Successor Cases (collectively, the “DIP Superpriority

Claims”) for all DIP Obligations (a) with priority over any and all administrative expense claims

and unsecured claims against the CA Debtors or their estates in any of the Chapter 11 Cases or

any Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including,

without limitation, administrative expenses of the kinds specified in or ordered pursuant to

sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113,

or 1114 of the Bankruptcy Code or any other provision of the Bankruptcy Code and (b) which

shall at all times be senior to the rights of the CA Debtors and their estates, and any successor


                                                 35

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1      Filed 03/08/21   Page 37 of 82




trustee or other estate representative to the extent permitted by law. The DIP Superpriority

Claims granted in favor of the DIP Term Agent and the DIP ABL Lender shall be of equal

priority.

        11.      No Obligation to Extend Credit. The DIP Lenders shall have no obligation to

make any loan or advance or to issue, amend, renew, or extend any letters of credit or bankers’

acceptance under the DIP Documents unless (and subject to the occurrence of the Closing Date

(as defined in the DIP Credit Agreements, the “Closing Date”)) all of the conditions precedent to

the making of such extension of credit or the issuance, amendment, renewal, or extension of such

letter of credit or bankers’ acceptance under the applicable DIP Documents and this Interim

Order have been satisfied in full or waived by the DIP Term Agent and the DIP ABL Lender, as

applicable, in accordance with the terms of the applicable DIP Credit Agreement.

        12.      Use of Proceeds of DIP Facilities. From and after the Petition Date, the CA

Debtors shall use proceeds of borrowings under the DIP Facilities only for the purposes

specifically set forth in this Interim Order and the DIP Documents, and, in each case, in

compliance with the Budget (subject to any Permitted Variances (as defined in the DIP Credit

Agreements, the “Permitted Variances”)) and the terms and conditions in this Interim Order

and the DIP Documents.

        13.      Authorization to Use Cash Collateral. Subject to the terms and conditions of this

Interim Order and the DIP Documents, and in accordance with the Budget (subject to the

Permitted Variances), the CA Debtors are authorized to use Cash Collateral until the DIP

Termination Date; provided, however, that during the Remedies Notice Period (as defined

below), subject to the Carve-Out, the CA Debtors may use Cash Collateral solely to meet payroll

obligations and pay expenses necessary to avoid immediate and irreparable harm to the CA


                                                36

US-DOCS\121074909.8

6482443.2
                Case 21-10527-JTD           Doc 16-1      Filed 03/08/21      Page 38 of 82




Debtors’ estates, in accordance with the Budget (subject to the Permitted Variances). Nothing in

this Interim Order shall authorize the disposition of any assets of the CA Debtors or their estates

outside the ordinary course of business, or any CA Debtor’s use of any Cash Collateral or other

proceeds resulting therefrom, except as permitted in this Interim Order (including with respect to

the Carve-Out), the DIP Facilities, the DIP Documents, or by an order of this Court, and in

accordance with the Budget (subject to the Permitted Variances).

        14.        Adequate Protection for Prepetition Term Secured Parties.            Subject to the

Investigation (as defined below), the Prepetition Term Secured Parties are entitled, pursuant to

sections 361, 362, 363(c)(2), 363(e), and 507 of the Bankruptcy Code, to adequate protection of

their       interests    in     the   Prepetition   Collateral,   including     the   Cash    Collateral

(the “Term Adequate Protection Obligations”). As adequate protection, the Prepetition Term

Secured Parties are hereby granted the following:

                   (a)        Term Adequate Protection Liens. As security for the payment of the Term

Adequate Protection Obligations, the Prepetition Term Agent (for itself and for the benefit of the

Prepetition Term Lenders) is hereby granted (effective and perfected upon the date of this

Interim Order and without the necessity of the execution by the CA Debtors of security

agreements, pledge agreements, mortgages, financing statements, or other agreements) a valid,

perfected replacement security interest in and lien on all of the DIP Collateral, including, subject

to entry of the Final Order, Avoidance Action Proceeds (the “Term Adequate Protection

Liens”), to the extent of any Diminution in Value of the Prepetition Term Secured Parties’

interests in the Prepetition Collateral, subject and subordinate only to (i) the Carve-Out, (ii) the

Permitted Prior Liens, (iii) as to all DIP Collateral constituting DIP Term Priority Collateral, the

DIP Term Liens and the Prepetition Term Liens, (iv) as to all DIP Collateral constituting DIP


                                                     37

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1      Filed 03/08/21   Page 39 of 82




ABL Priority Collateral, the DIP ABL Liens, the Prepetition ABL Liens, the ABL Adequate

Protection Liens, and the DIP Term Liens, (v) as to the Unencumbered Collateral, the DIP Term

Liens and the DIP ABL Liens, and (vi) as to the Other Encumbered Collateral, the Other Liens,

the DIP Term Liens and the DIP ABL Liens, and the Prepetition Term Liens and the Prepetition

ABL Liens.

                 (b)   Term Section 507(b) Claims. The Term Adequate Protection Obligations

shall constitute superpriority claims against each of the CA Debtors as provided in section 507(b)

of the Bankruptcy Code (the “Term 507(b) Claims”), to the extent of any Diminution in Value

of the Prepetition Term Secured Parties’ interests in the Prepetition Collateral, with priority in

payment over any and all administrative expenses of the kinds specified or ordered pursuant to

any provision of the Bankruptcy Code, including, without limitation, sections 105, 326, 328, 330,

331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, or 1114 of the Bankruptcy

Code, whether incurred in the Chapter 11 Cases or in any Successor Cases, subject and

subordinate only to (i) the Carve-Out and (ii) the DIP Superpriority Claims granted in respect of

the DIP Obligations, and pari passu with the ABL 507(b) Claims; provided, that, for the

avoidance of doubt, the Term 507(b) Claims shall have no recourse to, and shall not be payable

from, any of the TX/PA Collateral.

                 (c)   Term Adequate Protection Payments. The CA Debtors are authorized and

directed to pay, as adequate protection, in the form of payment in cash all accrued and unpaid

fees and reasonable and documented disbursements incurred by the Prepetition Term Agent and

its advisors, including Latham & Watkins LLP, as counsel, Young Conaway Stargatt & Taylor,

LLP, as local counsel, and AlixPartners, LLP, as financial advisor, in each case whether accrued

before, on, or after the Petition Date. The payment of the fees, expenses and disbursements set


                                               38

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21   Page 40 of 82




forth in this paragraph (to the extent incurred after the Petition Date) shall be subject to

paragraph 37 and the review process set forth in paragraph 33.

                 (d)    Information. The CA Debtors shall concurrently deliver to the Prepetition

Term Agent and its legal advisors all information, reports, documents, and other material that the

CA Debtors provide to the DIP Lenders pursuant to the DIP Documents, this Interim Order, and

the Final Order, subject to any applicable confidentiality provisions contained in the Prepetition

Term Credit Agreement.

        15.      Adequate Protection for Prepetition ABL Secured Party.          Subject to the

Investigation, the Prepetition ABL Secured Party is entitled, pursuant to sections 361, 362,

363(c)(2), 363(e), and 507 of the Bankruptcy Code, to adequate protection of its interests in the

Prepetition            Collateral,       including           the         Cash           Collateral

(the “ABL Adequate Protection Obligations” and, together with the Term Adequate Protection

Obligations, the “Adequate Protection Obligations”). As adequate protection, the Prepetition

ABL Secured Party is hereby granted the following:

                 (a)    ABL Adequate Protection Liens. As security for the payment of the ABL

Adequate Protection Obligations, the Prepetition ABL Lender is hereby granted (effective and

perfected upon the date of this Interim Order and without the necessity of the execution by the

CA Debtors of security agreements, pledge agreements, mortgages, financing statements, or

other agreements) a valid, perfected replacement security interest in and lien on all DIP

Collateral (the “ABL Adequate Protection Liens” and, together with the Term Adequate

Protection Liens, the “Adequate Protection Liens”), to the extent of any Diminution in Value of

the Prepetition ABL Secured Party’s interests in the Prepetition Collateral, subject and

subordinate only to (i) the Permitted Prior Liens, (ii) with respect to DIP Collateral that


                                                39

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1      Filed 03/08/21   Page 41 of 82




constitutes DIP Term Priority Collateral, the DIP Term Liens, the Prepetition Term Liens, the

Term Adequate Protection Liens and the DIP ABL Liens, (iii) as to all DIP Collateral

constituting DIP ABL Priority Collateral, the DIP ABL Liens and the Prepetition ABL Liens, the

ABL Adequate Protection Liens, and the DIP Term Liens, (iv) with respect to the Unencumbered

Collateral, the DIP Term Liens and the DIP ABL Liens, and (vi) as to the Other Encumbered

Collateral, the Other Liens, the DIP Term Liens and the DIP ABL Liens, and the Prepetition

Term Liens and the Prepetition ABL Liens.

                 (b)   ABL Section 507(b) Claims. The ABL Adequate Protection Obligations

shall constitute superpriority claims against each of the CA Debtors as provided in section 507(b)

of the Bankruptcy Code (the “ABL 507(b) Claims” and, together with the Term 507(b) Claims,

the “507(b) Claims”), to the extent of any Diminution in Value of the Prepetition ABL Secured

Party’s interests in the Prepetition Collateral, with priority in payment over any and all

administrative expenses of the kinds specified or ordered pursuant to any provision of the

Bankruptcy Code, including, without limitation, sections 105, 326, 328, 330, 331, 503(a), 503(b),

506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, or 1114 of the Bankruptcy Code, whether

incurred in the Chapter 11 Cases or in any Successor Cases, subject and subordinate only to

(i) the DIP Superpriority Claims granted in favor of the DIP Obligations, and pari passu with the

Term 507(b) Claims; provided, that, for the avoidance of doubt, the ABL 507(b) Claims shall

have no recourse to, and shall not be payable from, any of the TX/PA Collateral.

                 (c)   ABL Adequate Protection Payments. The CA Debtors are authorized and

directed to pay, as adequate protection, in the form of payment in cash, all accrued and unpaid

fees and reasonable and documented disbursements, including Otterbourg, P.C., as counsel,

Richards Layton & Finger, as local counsel, and Paladin Management Corp, as financial


                                               40

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 42 of 82




consultant, incurred by the Prepetition ABL Lender, whether accrued before, on, or after the

Petition Date. The payment of the fees, expenses and disbursements set forth in this paragraph

(to the extent incurred after the Petition Date) shall be subject to paragraph 37 and the review

process set forth in paragraph 33.

                 (d)    Information. The CA Debtors shall concurrently deliver to the Prepetition

ABL Lender all information, reports, documents, and other materials that the CA Debtors

provide to the DIP Lenders pursuant to the DIP Documents, this Interim Order, and the Final

Order, subject to any applicable confidentiality provisions contained in the Prepetition ABL

Credit Agreement.

        16.      Adequate Protection Reservation. Subject to the Carve-Out, nothing herein shall

impair or modify the application of section 507(b) of the Bankruptcy Code in the event that the

adequate protection provided to any CA Prepetition Secured Parties hereunder is insufficient to

compensate for any Diminution in Value of their respective interests in the Prepetition Collateral

during the Chapter 11 Cases or any Successor Cases. The receipt by any CA Prepetition Secured

Parties of the adequate protection provided herein shall not be deemed an admission that the

interests of such CA Prepetition Secured Parties are adequately protected. Further, this Interim

Order shall not prejudice or limit the rights of any CA Prepetition Secured Parties to seek

additional relief with respect to the use of Cash Collateral or for additional adequate protection,

subject in all respects to the terms and limitations of the Prepetition Intercreditor Agreement.

        17.      Budget Maintenance. The CA Debtors shall use the proceeds of all borrowings

under the DIP Facilities and Cash Collateral in accordance with the Budget, subject in all

respects to the Permitted Variances. The Budget annexed hereto as Schedule 1 shall constitute

the initial Budget, which shall be updated from time to time in accordance with the DIP Credit


                                                 41

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD      Doc 16-1       Filed 03/08/21   Page 43 of 82




Agreements. A copy of any updated Budget shall be delivered to the legal and financial advisors

to the Committee (if appointed) and the U.S. Trustee following such Budget’s approval by the

DIP Term Agent and DIP ABL Lender.

        18.      Budget and Reporting Compliance. The CA Debtors shall at all times comply

with the Budget, subject to the Permitted Variances, and the CA Debtors shall provide all reports

and other information as required in the DIP Credit Agreements (subject to the grace periods

provided therein). The CA Debtors’ failure to comply with the Budget (subject to the Permitted

Variances) or to provide the reports and other information required in the DIP Credit Agreements

shall constitute an Event of Default (as defined below), following the expiration of any

applicable grace period set forth in the applicable DIP Credit Agreement.

        19.      Modification of Automatic Stay.     The automatic stay imposed under section

362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the terms

and provisions of this Interim Order, including, without limitation, to (a) permit the CA Debtors

to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claims, and 507(b)

Claims; (b) permit the CA Debtors to perform such acts as the DIP Term Agent, DIP ABL

Lender, and the CA Prepetition Secured Parties each may reasonably request to assure the

perfection and priority of the liens granted herein; (c) permit the CA Debtors to incur all

liabilities and obligations to the DIP Term Agent, the DIP ABL Lender, the DIP Term Lenders,

and the CA Prepetition Secured Parties under the DIP Documents, the DIP Facilities, and this

Interim Order, as applicable; and (d) authorize the CA Debtors to pay, and the DIP Term Agent,

DIP ABL Lender, the DIP Term Lenders, and the CA Prepetition Secured Parties to retain and

apply, payments made in accordance with the terms of this Interim Order.




                                               42

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21    Page 44 of 82




        20.      Perfection of DIP Liens and Adequate Protection Liens. This Interim Order shall

be sufficient and conclusive evidence of the creation, validity, perfection, and priority of all liens

granted herein, including the DIP Liens and the Adequate Protection Liens, without the necessity

of filing or recording any financing statement, mortgage, notice, or other instrument, or

document which may otherwise be required under the law or regulation of any jurisdiction or the

taking of any other action (including, for the avoidance of doubt, entering into any deposit

account control agreement) to validate or perfect (in accordance with applicable non-bankruptcy

law) the DIP Liens or the Adequate Protection Liens or to entitle the DIP Term Agent, the DIP

ABL Lender, the DIP Term Lenders, and the CA Prepetition Secured Parties to the priorities

granted herein. Notwithstanding the foregoing, each of the DIP Term Agent, the DIP ABL

Lender, the Prepetition ABL Lender and the Prepetition Term Agent are authorized to file or

record, as they may determine in their sole discretion to be necessary or advisable, such

financing statements, security agreements, mortgages, notices of liens, and other similar

documents to perfect their respective liens in accordance with applicable non-bankruptcy law,

and all such financing statements, mortgages, notices, and other documents shall be deemed to

have been filed or recorded as of the Petition Date; provided, however, that no such filing or

recordation shall be necessary or required in order to create or perfect the DIP Liens or the

Adequate Protection Liens. The CA Debtors are authorized and directed to execute and deliver,

promptly upon demand to the DIP Term Agent, the Prepetition Term Agent, the DIP ABL

Lender, and the Prepetition ABL Lender all such financing statements, mortgages, notices, and

other documents as the DIP Term Agent, the Prepetition Term Agent, the DIP ABL Lender, or

the Prepetition ABL Lender, as applicable, may reasonably request. Each of the DIP Term

Agent, the Prepetition Term Agent, the DIP ABL Lender, and the Prepetition ABL Lender, in


                                                 43

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 45 of 82




their discretion, may file a photocopy of this Interim Order as a financing statement with any

filing or recording office or with any registry of deeds or similar office, in addition to or in lieu

of such financing statements, notices of lien, or similar instrument, and all applicable officials

are hereby directed to accept a photocopy of this Interim Order for filing or recordation for such

purpose. To the extent any of the Prepetition Term Agent or the Prepetition ABL Lender are the

secured party under any security agreement, mortgage, leasehold mortgage, landlord waiver,

credit card processor notices or agreements, bailee letters, custom broker agreements, financing

statement, account control agreements, or any other Prepetition Loan Documents or are listed as

loss payee or additional insured under any of the CA Debtors’ insurance policies, the DIP Term

Agent and the DIP ABL Lender shall also be deemed to be the secured party or the loss payee or

additional insured, as applicable, under such documents. The Prepetition Term Agent and the

Prepetition ABL Lender, as applicable, shall serve as agents for the DIP Term Agent and the DIP

ABL Lender for purposes of perfecting the DIP Liens on all DIP Collateral that is of a type such

that, without giving effect to the Bankruptcy Code and this Interim Order, perfection of a lien

thereon may be accomplished only by possession or control by a secured party.

        21.      Credit Bidding. In connection with any sale process authorized by this Court,

whether effectuated through sections 363, 725, or 1123 of the Bankruptcy Code, each of the DIP

Term Agent, the DIP ABL Lender, the DIP Term Lenders, and the CA Prepetition Secured

Parties may credit bid up to the full amount of their respective outstanding DIP Obligations

and/or the relevant Prepetition Obligations, as applicable, in each case including any accrued and

unpaid interest, expenses, fees, and other obligations for their respective collateral (each such

bid, a “Credit Bid”), without the need for further Court order authorizing the same pursuant to

section 363(k) of the Bankruptcy Code, subject in each case to the Prepetition Intercreditor


                                                 44

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1      Filed 03/08/21   Page 46 of 82




Agreement and the priorities set forth herein, without limiting the rights of the TX/PA DIP Agent

and the Prepetition Trustees under the TX/PA DIP Orders.

        22.      Proceeds of Subsequent Financing. If the CA Debtors, any trustee, any examiner

with expanded powers, or any responsible officer subsequently appointed in the Chapter 11

Cases or any Successor Cases shall obtain credit or incur debt pursuant to sections 364(b),

364(c), 364(d) of the Bankruptcy Code at any time before the indefeasible repayment in full of

all DIP Obligations and the termination of the DIP Term Agent’s, the DIP ABL Lender’s, and

the DIP Term Lenders’ obligation to extend credit under the DIP Facilities, including subsequent

to the confirmation of any plan with respect to any or all of the CA Debtors (if applicable), then

all the cash proceeds derived from such credit or debt shall immediately be turned over to the

DIP Term Agent or the DIP ABL Lender, as applicable, to be applied in accordance with the

Prepetition Intercreditor Agreement, this Interim Order, and the DIP Documents. Nothing in the

paragraph shall limit any rights of the TX/PA DIP Agent and the Prepetition Trustees under the

TX/PA DIP Orders.

        23.      Maintenance of DIP Collateral. Until the indefeasible payment in full of all DIP

Obligations, all Prepetition Obligations, and the termination of the DIP Term Agent’s, the DIP

ABL Lender’s, and the DIP Term Lenders’ obligation to extend credit under the DIP Facilities,

the CA Debtors shall (a) insure the DIP Collateral as required under the DIP Facilities or the

Prepetition Documents, as applicable; (b) maintain the cash management system in effect as of

the Petition Date, as modified by any order entered by this Court; and (c)(i) maintain accurate

records of all transfers (including intercompany transactions) within the cash management

system so that all postpetition transfers and transactions shall be adequately and promptly




                                                45

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21   Page 47 of 82




documented in, and readily ascertainable from, their books and records, and (ii) provide

reasonable access to such records to the DIP Term Agent and DIP ABL Lender.

        24.      Disposition of DIP Collateral. The CA Debtors shall not sell, transfer, lease,

encumber, or otherwise dispose of any portion of the DIP Collateral other than in the ordinary

course of business without the prior written consent of the DIP Term Agent, the DIP Term

Lenders, the DIP ABL Lender, the Prepetition Term Secured Parties, and the Prepetition ABL

Secured Parties, as applicable, (and no such consent shall be implied, from any other action,

inaction, or acquiescence by the DIP Term Agent, DIP ABL Lender, the DIP Lenders, or the CA

Prepetition Secured Parties), except as otherwise provided for in the DIP Documents or as

ordered by the Court, and subject in all respects to the DIP Intercreditor Agreement.

        25.      Inventory.   Debtors shall not, without the consent of the ABL DIP Lender,

(a) enter into any agreement to return any inventory to any of their creditors for application

against any pre-petition indebtedness under any applicable provision of section 546 of the

Bankruptcy Code, or (b) consent to any creditor taking any setoff against any of its pre-petition

indebtedness based upon any such return pursuant to section 553(b)(1) of the Bankruptcy Code

or otherwise.

        26.      DIP Termination Date. On the DIP Termination Date, which, for the avoidance

of doubt, shall include the “Maturity Date” under each DIP Credit Agreement, subject to the

Carve-Out, (a) all DIP Obligations shall be immediately due and payable, all commitments to

extend credit under the DIP Facilities will terminate, other than as required in paragraph 37 with

respect to the Carve-Out; (b) all authority to use Cash Collateral shall cease, other than as

required in paragraph 37 with respect to the Carve-Out; provided, however, that during the

Remedies Notice Period, subject to the Carve-Out, the CA Debtors may use Cash Collateral


                                                46

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1      Filed 03/08/21    Page 48 of 82




solely to meet payroll obligations and pay expenses necessary to avoid immediate and

irreparable harm to the CA Debtors’ estates, in accordance with the Budget, or as otherwise

agreed by the DIP Term Agent and the DIP ABL Lender, subject to the Prepetition Intercreditor

Agreement and this Interim Order; and (c) subject to paragraph 30, the DIP Term Agent, the DIP

ABL Lender, and the DIP Term Lenders shall be otherwise entitled to exercise rights and

remedies under the DIP Documents in accordance with this Interim Order and subject to the

Prepetition Intercreditor Agreement.

        27.      Events of Default. The occurrence of any of the following events, unless waived

by each of the DIP Term Agent and the DIP ABL Lender in writing and in accordance with the

terms of the DIP Credit Agreements, shall constitute an event of default (collectively, the

“Events of Default”) under this Interim Order: (a) the failure of the CA Debtors to perform or

comply with, in any respect, any of the terms, provisions, conditions, covenants, or obligations

under this Interim Order; or (b) the occurrence of an “Event of Default” under either of the DIP

Credit Agreements. Upon the indefeasible payment in full in cash of the DIP Obligations (a

“DIP Repayment”), the foregoing Events of Default may be waived by the CA Prepetition

Secured Parties as set forth in the Prepetition Documents and subject to the Prepetition

Intercreditor Agreement.

        28.      Rights and Remedies Upon Event of Default. Immediately upon the occurrence

and during the continuation of an Event of Default or the “Maturity Date” under the applicable

DIP Credit Agreement, notwithstanding the provisions of section 362 of the Bankruptcy Code,

without any application, motion or notice to, hearing before, or order of this Court, but subject to

the terms of this Interim Order, (a) each of the DIP Term Agent and the DIP ABL Lender may

declare (i) all outstanding DIP Obligations owing under the respective DIP Documents to be


                                                47

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD      Doc 16-1       Filed 03/08/21   Page 49 of 82




immediately due and payable, (ii) the termination of any further commitment to extend credit to

the CA Debtors to the extent any such commitment remains under the respective DIP Facilities,

(iii) termination of the respective DIP Facilities and the respective DIP Documents as to any

future liability or obligation of the applicable DIP Term Agent, the DIP ABL Lender and the DIP

Term Lenders, without affecting any of the DIP Liens or the DIP Obligations, and (iv) that the

application of the Carve-Out has occurred through the delivery of the Carve-Out Trigger Notice

(as defined below) to the CA Debtors; and (b) subject to the provisions in paragraph 26, the

Prepetition Term Agent and the Prepetition ABL Lender may declare the termination of the CA

Debtors’ ability to use Cash Collateral (any such declaration shall be referred to as a “DIP

Termination Declaration” and the date on which a DIP Termination Declaration is delivered

shall be referred to as the “DIP Termination Date”). A DIP Termination Declaration shall be

delivered by electronic mail (or other electronic means) to counsel to the CA Debtors, counsel to

a Committee (if appointed), counsel to each of the DIP Term Agent and the DIP ABL Lender

(and to each other), counsel to each of the Prepetition Term Agent and the Prepetition ABL

Lender (and to each other), counsel to the TX/PA DIP Agent, counsel to the Prepetition Trustees,

and the U.S. Trustee. The automatic stay is hereby modified so that five (5) business days after

the date a DIP Termination Declaration is delivered (such five-day period, the “Remedies Notice

Period”), the DIP Term Agent, the DIP Term Lenders, and the DIP ABL Lender shall be entitled

to exercise their rights and remedies in accordance with their respective DIP Documents (as

applicable), this Interim Order, and the Prepetition Intercreditor Agreement, subject in all

respects to the Carve-Out. During the Remedies Notice Period, the CA Debtors or a Committee

(if appointed) or any party in interest shall be entitled to seek an emergency hearing from this

Court, and upon and after delivery of the DIP Termination Declaration, each of DIP Term Agent


                                               48

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 50 of 82




and/or DIP ABL Lender delivering such DIP Termination Declaration shall be deemed to have

consented to such emergency hearing. Unless this Court orders otherwise, the automatic stay

shall automatically be terminated at the end of the Remedies Notice Period without further notice

or order as to the DIP Term Agent, the DIP Term Lenders, and the DIP ABL Lender. Following

the expiration of the Remedies Notice Period, the DIP Term Agent, the DIP ABL Lender, and

any liquidator or other professional will have the right to access and utilize, at no cost or

expense, any trade names, trademarks, copyrights, or other intellectual property of the Debtors to

the extent necessary or appropriate in order to sell, lease, or otherwise dispose of any of the DIP

Collateral, including pursuant to any Court-approved sale process.

        29.      Upon the occurrence and during the continuation of an Event of Default, without

limiting any of the other rights and remedies of the DIP Term Agent and the DIP ABL Lender,

and subject to, and in accordance with, the DIP Documents (as applicable), this Interim Order,

and the Prepetition Intercreditor Agreement, the DIP Term Agent, the DIP ABL Lender, and any

agent thereof, may enter upon any leased or licensed premises of the CA Debtors for the purpose

of exercising any remedy with respect to DIP Collateral located thereon, shall be entitled to all of

the CA Debtors’ rights and privileges as lessee or licensee, provided, however, that the DIP

Term Agent (on behalf of the applicable DIP Term Lenders) and the ABL DIP Lender shall pay

only rent and additional rent, fees, royalties, or other monetary obligations of the CA Debtors

that first arise after the written notice referenced above from the DIP Term Agent and/or the DIP

ABL Lender and that accrue during the period of such occupancy or use by DIP Term Agent

and/or the DIP ABL Lender calculated on a per diem basis. For the avoidance of doubt, (a) all of

the CA Debtors’ obligations under any applicable lease or license shall not be affected, limited,

or otherwise modified by the rights granted to the DIP Term Agent and the DIP ABL Lender


                                                49

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 51 of 82




pursuant to this paragraph and (b) any affected landlords, lienholders, and/or licensors shall

retain all remedies available under applicable non-bankruptcy law. Nothing herein shall require

the CA Debtors, the DIP Term Agent, the DIP ABL Lender or the other DIP Secured Parties, to

assume any lease under Bankruptcy Code section 365(a) as a precondition to the rights afforded

to the DIP Term Agent, the DIP ABL Lender and the other DIP Secured Parties herein.

        30.      Carve-Out.

                 (a)   As used in this Interim Order, the term “Carve-Out” means the sum of:

(i) all fees required to be paid to the Clerk of this Court and to the U.S. Trustee under 28 U.S.C.

§ 1930(a) plus interest at the statutory rate (without regard to the Carve-Out Trigger Notice, as

defined below); (ii) all reasonable fees and expenses up to $25,000 incurred by a trustee under

section 726(b) of the Bankruptcy Code (without regard to the Carve-Out Trigger Notice); (iii) to

the extent allowed at any time, whether by interim or final compensation order, procedural order,

or otherwise, all unpaid fees and expenses (including any monthly or success or transaction fee

payable to estate professionals) (the “Allowed Professional Fees”) incurred by persons or firms

retained by the DIP Loan Parties pursuant to section 327, 328, or 363 of the Bankruptcy Code

(the “CA Debtor Professionals”) and, subject to the amounts set forth in the Budget, the

Committee (if any) pursuant to section 328 or 1103 of the Bankruptcy Code

(the “Committee Professionals”      and,   together     with   the    CA   Debtor   Professionals,

the “Professional Persons”) at any time before or on the first business day following delivery by

the DIP Term Agent or the DIP ABL Lender of a Carve-Out Trigger Notice, in each case for

work attributable to or fairly allocated to the DIP Loan Parties rather than other Debtors, whether

allowed by this Court before or after delivery of a Carve-Out Trigger Notice (the amounts set

forth in clauses (i) through (iii), the “Pre-Carve-Out Trigger Notice Cap”); and (iv) Allowed


                                                50

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21    Page 52 of 82




Professional Fees of Professional Persons in an aggregate amount not to exceed $500,000

incurred after the first business day following the date of delivery by the DIP Term Agent of the

Carve-Out Trigger Notice (such date, the “Trigger Date”), allocated $400,000 to the Debtors

Professionals and $100,000 to the Committee Professionals, to the extent allowed at any time,

whether by interim order, procedural order, or otherwise; but excluding any “success” or

“transaction” fees payable to any financial advisor or investment banker, (the amounts set forth

in clause (iv) above and this clause (v) being the “Post-Carve-Out Trigger Notice Cap” and,

together with the Pre-Carve-Out Trigger Notice Cap, the “Carve-Out Cap”); provided that

nothing herein shall be construed to impair the ability of any party to object to the fees, expenses,

reimbursement, or compensation described in the Carve-Out Cap on any other grounds.


                 (b)   For purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a

written notice delivered by email (or other electronic means) by the DIP Term Agent to the DIP

Loan Parties, their lead restructuring counsel, the U.S. Trustee, counsel to the Committee (if

any), the DIP ABL Lender and counsel to each of the DIP Term Agent, the DIP ABL Lender and

the TX/PA DIP Agent, following the occurrence and during the continuation of an Event of

Default (as defined herein) and acceleration of the obligations under either of the DIP Facilities,

stating that the Post-Carve-Out Trigger Notice Cap has been invoked.

                 (c)   On the day on which a Carve Out Trigger Notice is given by the DIP Term

Agent to the DIP Loan Parties with a copy to the DIP ABL Lender and its counsel and to

counsel to the Committee (if any) (the “Termination Declaration Date”), the Carve-Out

Trigger Notice shall constitute a demand to the DIP Loan Parties to utilize (i) first, all cash in the

DIP Term Priority Accounts and DIP Additional Accounts, notwithstanding anything in the DIP

Term Documents to the contrary, including with respect to the existence of a default or an Event

                                                 51

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 53 of 82




of Default, the failure of the CA Debtors to satisfy any or all of the conditions precedent for the

withdrawal of funds from the DIP Term Priority Accounts and DIP Additional Accounts,

including any milestone or entry of the Final Order, or any termination of the commitments

under the DIP Term Facility, and (ii) second, to the extent the cash set forth in clause (i) is

insufficient, any available cash thereafter generated by the CA Debtors from the sale of DIP

Term Priority Collateral, and to deposit into the segregated account held by lead bankruptcy

counsel for the DIP Loan Parties (the “Escrow Account”) an amount equal to the Carve-Out

Cap, less any amounts previously funded for Professional Persons at the times and in the

amounts contemplated under the Budget, and hold in trust to pay such amounts benefiting from

the Carve-Out.

                 (d)   The funds on deposit in the Escrow Account shall only be available to

satisfy the obligations set forth in the definition of Carve-Out herein, and the DIP Term Agent,

the DIP Term Lenders, and the Prepetition Term Secured Parties (x) shall not sweep or foreclose

on cash (including cash received as a result of the sale or other disposition of assets) of the CA

Debtors to the extent necessary to fund the Escrow Account as provided above and (y) shall have

a security interest only upon any residual amount in the Escrow Account available following

satisfaction in cash in full of all obligations benefiting from the Carve-Out as further described in

clause (f) below.

                 (e)   All funds in the Escrow Account shall be used first to pay all obligations

benefitting from the Pre-Carve-Out Trigger Notice Cap, until paid in full, and then the

obligations benefitting from the Post-Carve-Out Trigger Notice Cap. If, after paying all amounts

set forth in the definition of Carve-Out, the Escrow Account has not been reduced to zero, all

remaining funds in the Escrow Account that are funded pursuant to paragraph 30(c) out of the


                                                 52

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21   Page 54 of 82




proceeds of DIP Term Priority Collateral or the DIP Funding Account, shall be distributed to the

DIP Term Agent on account of the DIP Term Loans.

                 (f)   Notwithstanding anything to the contrary in this Interim Order, the failure

of the Escrow Account to satisfy in full the Allowed Professional Fees shall not affect the

priority of the Carve-Out. None of the DIP Term Agent, the DIP Term Lenders, the DIP ABL

Lender, or the CA Prepetition Secured Parties shall be responsible for the payment or

reimbursement of any fees or disbursements of any Professional Persons incurred in connection

with the Chapter 11 Cases or any Successor Cases under any chapter of the Bankruptcy Code.

Nothing in this Interim Order or otherwise shall be construed to obligate the DIP Term Agent,

the DIP Term Lenders, the DIP ABL Lender, or the CA Prepetition Secured Parties, in any way,

to pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee that

the CA Debtors have sufficient funds to pay such compensation or reimbursement.              Any

payment or reimbursement made on or after the occurrence of the Trigger Date in respect of any

Allowed Professional Fees shall permanently reduce the Carve-Out on a dollar-for-dollar basis.

                 (g)   Proceeds from the DIP Facilities not to exceed the Investigation Budget

Amount (as defined below) may be used on account of professional fees and expenses of

Committee Professionals in connection with the Investigation, which obligations will benefit

from the Carve-Out in an amount not to exceed the Investigation Budget Amount to the extent

unpaid as of the delivery of a Carve-Out Trigger Notice.

                 (h)   For the avoidance of doubt, if a DIP Repayment occurs or the DIP

Facilities are otherwise terminated, this Interim Order shall remain in full force and effect,

including with respect to the CA Debtors’ use of Cash Collateral, the Carve-Out, and all related




                                                53

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 55 of 82




provisions in respect thereof, and the Prepetition Term Agent shall assume any rights and

obligations that the DIP Term Agent previously had with respect to the Carve-Out.

                 (i)    Notwithstanding anything to the contrary set forth in this Interim Order,

none of the DIP ABL Liens, DIP ABL Superpriority Claims, the ABL Adequate Protection Liens

or the ABL 507(b) Claims shall be subject or subordinate to the Carve-Out.

        31.      Limitations on Use of DIP Proceeds, Cash Collateral, and Carve-Out. Subject to

the written consent of the DIP Term Agent and the DIP ABL Lender, no portion of the Carve-

Out, the proceeds of any DIP Term Loans or DIP ABL Loans, or any Cash Collateral may be

used to (or support any other party to) litigate, object to, contest, or challenge in any manner or

raise any defenses to the debt, collateral position, liens, or claims of any of the DIP Term

Lenders, the DIP Term Agent, the DIP ABL Lender, the TX/PA DIP Secured Parties, the CA

Prepetition Secured Parties, or the TX/PA Prepetition Secured Parties, whether by challenging

the validity, extent, amount, perfection, priority, or enforceability of the indebtedness under the

DIP Facilities, the TX/PA DIP Facilities, the Prepetition Term Credit Agreement, the Prepetition

ABL Credit Agreement, or the Prepetition Indentures, or the validity, extent, perfection, priority,

or enforceability of any mortgage, security interest, or lien with respect thereto or any other

rights or interests or replacement liens with respect thereto or any other rights or interests of any

of the DIP Term Lenders, the DIP Term Agent, the DIP ABL Lender, the TX/PA DIP Secured

Parties, the CA Prepetition Secured Parties, the TX/PA Prepetition Secured Parties, or by seeking

to subordinate or recharacterize the DIP Facilities (or amounts outstanding thereunder), the

TX/PA DIP Facilities, the Prepetition Term Credit Agreement (or amounts outstanding

thereunder), the Prepetition ABL Credit Agreement (or amounts outstanding thereunder), or the

Prepetition Indentures (or the amounts thereunder), or to disallow or avoid any claim, mortgage,


                                                 54

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD      Doc 16-1       Filed 03/08/21   Page 56 of 82




security interest, lien, or replacement lien or by asserting any claims or causes of action,

including, without limitation, any actions under chapter 5 of the Bankruptcy Code, against any of

the DIP Term Lenders, the TX/PA DIP Lenders, the DIP Term Agent, the DIP ABL Lender, the

TX/PA DIP Agent, the CA Prepetition Secured Parties, or the TX/PA Prepetition Secured

Parties, or any of their respective officers, directors, agents, or employees; provided, however,

that the Carve-Out and such collateral proceeds and loans under the DIP Documents may be used

for allowed fees and expenses, in an amount not to exceed $75,000 (the “Investigation Budget

Amount”) incurred solely by a Committee (if appointed), in investigating (but not prosecuting or

challenging) the Stipulations (the “Investigation”) before the Challenge Deadline (as defined

below). In addition, none of the Carve-Out, proceeds of DIP Term Loans, proceeds of the DIP

ABL Loans, nor any Cash Collateral shall be used in connection with (a) preventing, hindering

or delaying any of the DIP Term Lenders’, the DIP Term Agent’s, the DIP ABL Lender’s, or the

CA Prepetition Secured Parties’ enforcement or realization upon the DIP Collateral or the

exercise of rights by the DIP Term Agent, the DIP ABL Lender, or the CA Prepetition Secured

Parties once an Event of Default has occurred and is continuing, (b) using or seeking to use Cash

Collateral or selling or otherwise disposing of the DIP Collateral other than as provided herein,

(c) using or seeking to use any insurance proceeds related to the DIP Collateral without the

consent of the DIP Term Agent, the DIP ABL Lender, or the CA Prepetition Secured Parties, as

applicable; or (d) incurring Indebtedness (as defined in the DIP Term Credit Agreement and the

ABL Credit Agreement) other than in accordance with the Budget or other than as permitted in

the DIP Documents; provided that the foregoing limitations shall not prevent the DIP Loan

Parties and their professionals, or any other party in interest, from being heard on whether an

Event of Default has occurred and is continuing.


                                               55

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 57 of 82




        32.      Good Faith Under Section 364(e) of Bankruptcy Code; No Modification or Stay

of Interim Order. Based on the findings set forth in this Interim Order and the record made

during the Interim Hearing, and in accordance with section 364(e) of the Bankruptcy Code, in

the event any or all of the provisions of this Interim Order are hereafter modified, amended, or

vacated by a subsequent order of this Court or any other court of competent jurisdiction, the DIP

Term Agent, the DIP Term Lenders, the DIP ABL Lender, and the CA Prepetition Secured

Parties are entitled to the protections provided in section 364(e) of the Bankruptcy Code. Any

such modification, amendment, or vacatur shall not affect the validity and enforceability of any

advances previously made or made hereunder, or lien, claim, or priority authorized or created

hereby, unless such authorization and the incurring of such debt, or the granting of such priority

or lien, is stayed pending appeal.

        33.      Payment of Fees and Expenses. The CA Debtors are authorized and directed to

pay all reasonable and documented prepetition and postpetition fees and out-of-pocket expenses

of the DIP Term Agent, the DIP Term Lenders and the DIP ABL Lender in connection with the

DIP Facilities, as provided in the DIP Documents, whether incurred before, on, or after the

Petition Date. Any time that professionals of the DIP Term Agent, the DIP Term Lenders and

the DIP ABL Lender         seek payment of fees and expenses from the CA Debtors, each

professional shall provide summary copies of its fee and expense statements or invoices (which

shall not be required to contain time entries and which may be redacted or modified to the extent

necessary to delete any information subject to the attorney-client privilege, any information

constituting attorney work product, or any other confidential information, and the provision of

such invoices shall not constitute any waiver of the attorney-client privilege or of any benefits of

the attorney work-product doctrine) to the U.S. Trustee and counsel to the Committee (if


                                                56

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1      Filed 03/08/21   Page 58 of 82




appointed) contemporaneously with the delivery of such fee and expense statements to the CA

Debtors. The CA Debtors, any Committee, or the U.S. Trustee may, within 10 days of receipt of

a statement, dispute the payment of any portion of such invoiced fees and expenses

(the “Disputed Invoiced Fees”) by notifying the submitting party in writing setting forth the

specific objections to the Disputed Invoiced Fees (to be followed by the filing with the Court, if

necessary, of a motion or other pleading, with at least 10 days prior written notice to the

submitting party of any hearing on such motion or other pleading). If no objection is timely

made to a statement, then the CA Debtors shall pay in full in cash such invoiced fees and

expenses the following business day. If an objection is timely made to a statement, the CA

Debtors shall promptly pay in full in cash all such invoiced fees and expenses other than the

Disputed Invoiced Fees. Notwithstanding the foregoing, the CA Debtors are authorized and

directed to pay on the Closing Date all reasonable and documented fees, costs, and out-of-pocket

expenses of the DIP Term Agent, the DIP Term Lenders or the DIP ABL Lender incurred on or

before such date without the need for any professional engaged by either of the DIP Term Agent,

the DIP Term Lenders or the DIP ABL Lender to first deliver a copy of its invoice as provided

for herein. No attorney or advisor to either of the DIP Term Agent, the DIP Term Lenders or the

DIP ABL Lender shall be required to file an application seeking compensation for services or

reimbursement of expenses with this Court. Subject to paragraph 37 herein, any and all fees,

costs, and expenses paid before the Petition Date by any of the CA Debtors to the (a) the DIP

Term Agent, the DIP Term Lenders or the DIP ABL Lender in connection with the DIP

Facilities and (b) CA Prepetition Secured Parties in connection with the Chapter 11 Cases, are

hereby approved in full.




                                               57

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21   Page 59 of 82




        34.      Proofs of Claim. The DIP Term Agent, the DIP Term Lenders, the DIP ABL

Lender, and the CA Prepetition Secured Parties will not be required to file proofs of claim in any

of the Chapter 11 Cases or Successor Cases for any claim allowed herein. Notwithstanding any

order entered by the Court in relation to the establishment of a bar date in any of the Chapter 11

Cases or Successor Cases to the contrary, each of the Prepetition Term Agent and the Prepetition

ABL Lender is hereby authorized and entitled, in their sole discretion, to file a master proof of

claim on behalf of the Prepetition Term Secured Parties and the Prepetition ABL Secured Party,

as applicable, in each of the Chapter 11 Cases or Successor Cases. Any proof of claim filed by

the Prepetition Term Agent or the Prepetition ABL Lender shall be deemed to be in addition to

and not in lieu of any other proof of claim that may be filed by any of the Prepetition Term

Secured Parties or the Prepetition ABL Secured Party, respectively. The provisions of this

paragraph 34 and each master proof of claim are intended solely for the purpose of

administrative convenience and shall not affect the right of each Prepetition Secured Party (or its

successors in interest) to vote separately on any plan proposed in the Chapter 11 Cases or to

assert that the amount of its claim is different from that set forth on the applicable master proof

of claim. The master proofs of claim shall not be required to attach any instruments, agreements

or other documents evidencing the obligations owing by each of the CA Debtors to the

applicable CA Prepetition Secured Parties, which instruments, agreements or other documents

will be provided upon written request to counsel to the applicable Prepetition Secured Party.

        35.      No Direct Responsibility for Fees or Disbursements. None of the DIP Term

Agent, the DIP Term Lenders, the DIP ABL Lender, or the CA Prepetition Secured Parties shall

be responsible for the payment or reimbursement of any fees or disbursements of any

Professional Person incurred in connection with the Chapter 11 Cases or any Successor Cases.


                                                58

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD         Doc 16-1       Filed 03/08/21   Page 60 of 82




Nothing in this Interim Order, the Final Order, or otherwise shall be construed to obligate any of

the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, or the CA Prepetition

Secured Parties in any way, to pay compensation to, or to reimburse expenses of, any

Professional Person or to guarantee that the DIP Loan Parties have sufficient funds to pay such

compensation or reimbursement.

        36.      Payment of Compensation. So long as an unwaived Event of Default has not

occurred, the CA Debtors shall be permitted to (a) make disbursements to the Escrow Account

on account of amounts set forth in the Budget for Professional Persons at the times and in the

amounts contemplated thereby, and (b) pay fees and expenses allowed and payable by final order

(that has not been vacated or stayed, unless the stay has been vacated) under sections 328, 330,

331, and 363 of the Bankruptcy Code, as the same may be due and payable, in accordance with

the DIP Documents and subject to the Budget, including from amounts held in the Escrow

Account.

        37.      Effect of Stipulations on Third Parties.

                 (a)    Generally. The Stipulations shall be binding on the CA Debtors, any

successor thereto (including, without limitation, any chapter 7 or chapter 11 trustee for any of the

DIP Loan Parties or any other estate representative appointed in the Chapter 11 Cases or any

Successor Cases) in all circumstances and for all purposes. The Stipulations shall also be

binding on all creditors and other parties in interest and all of their respective successors and

assigns, including, without limitation, a Committee (if appointed) and any other person or entity

acting or seeking to act on behalf of the DIP Loan Parties’ estates in all circumstances and for all

purposes, unless (i) the Committee or a party in interest (in each case, to the extent requisite

standing is obtained pursuant to an order of this Court entered before the Challenge Deadline)


                                                  59

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1      Filed 03/08/21   Page 61 of 82




has timely commenced an appropriate proceeding or contested matter required under the

Bankruptcy Code and Bankruptcy Rules, including, without limitation, as required pursuant to

Part VII of the Bankruptcy Rules (in each case subject to the limitations set forth in this

paragraph 36) by the Challenge Deadline challenging any of the Stipulations (each such

proceeding or contested matter, a “Challenge”) and (ii) there is entered a final non-appealable

order in favor of the plaintiff in any such timely filed Challenge; provided that any pleadings

filed in any Challenge (or in any application to extend the Challenge Deadline) shall set forth

with specificity the basis for such Challenge (and any Challenges not so specified before the

Challenge Deadline shall be deemed forever, waived, released, and barred). This Court may

fashion any appropriate remedy following a successful Challenge.

                 (b)   If any such Challenge is timely and properly filed before the Challenge

Deadline, the Stipulations shall nonetheless remain binding and preclusive (as provided in

paragraph 37(a) hereof) on the Committee (if appointed) and on any other person or entity, the

DIP Loan Parties and any successor thereto (including, without limitation, any chapter 7 or

chapter 11 trustee appointed or elected for any of the DIP Loan Parties in the Chapter 11 Cases

or any Successor Cases), except to the extent that such Stipulations were expressly and

successfully challenged by such Challenge as set forth in a final, non-appealable order of a court

of competent jurisdiction.    If any such Challenge is timely and properly filed before the

Challenge Deadline and remains pending and the Chapter 11 Cases are converted to chapter 7,

the chapter 7 trustee may continue to prosecute such Challenge on behalf of the CA Debtors’

estates; provided that if the Challenge Deadline has elapsed and no timely and properly filed

Challenge has been commenced either before or after conversion of the Chapter 11 Cases to

chapter 7 cases, or any Challenge has been resolved before the conversion of the Chapter 11


                                               60

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD      Doc 16-1       Filed 03/08/21   Page 62 of 82




Cases to chapter 7 cases, the chapter 7 trustee shall be bound by the Stipulations or such

resolution, as applicable; provided further that if a chapter 7 trustee is appointed before the

expiration of the Challenge Deadline, such trustee shall have until the expiration of the

Challenge Deadline to commence a Challenge.

                 (c)   The “Challenge Deadline” shall be 75 days after the entry of this Interim

Order, as such deadline may be extended (x) subject to the terms of the this Interim Order, in

writing before the expiration of the Challenge Deadline (which writing may be in the form of

email by counsel) from time to time in the sole discretion of the Prepetition Term Agent (with

respect to the Prepetition Term Liens and Prepetition Term Obligations or the adequate

protection afforded to the Prepetition Term Secured Parties) and Prepetition ABL Lender (with

respect to the Prepetition ABL Liens and Prepetition ABL Obligations or the adequate protection

afforded to the Prepetition ABL Secured Party) or (y) by this Court for good cause shown upon

an application for an extension filed and served by a party in interest, pursuant to an order

entered before the expiration of the Challenge Deadline; provided, that an extension pursuant to

the foregoing clause (y) shall only be applicable as to such party in interest and the particular

Challenge set forth in such application. Nothing in this Interim Order vests or confers on any

entity (as defined in the Bankruptcy Code), including the Committee (if appointed) or any non-

statutory committees appointed or formed in the Chapter 11 Cases, standing or authority to

pursue any claim or cause of action belonging to the CA Debtors or their estates, including,

without limitation, Challenges with respect to the Stipulations, and all rights to object to such

standing are expressly reserved.

                 (d)   Binding Effect.   To the extent no Challenge is timely and properly

commenced by the Challenge Deadline, or to the extent such Challenge does not result in a final


                                               61

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD         Doc 16-1      Filed 03/08/21   Page 63 of 82




and non-appealable judgment or order that is inconsistent with any of the Stipulations, then,

without further notice, motion, or application to, order of, or hearing before, this Court and

without the need or requirement to file any proof of claim, the Stipulations shall, pursuant to this

Interim Order, become irrevocably binding on any person, entity, or party in interest in the

Chapter 11 Cases, as well as their successors and assigns, and in any Successor Case for all

purposes and shall not be subject to further challenge or objection. Notwithstanding anything to

the contrary herein, if any Challenge is properly and timely commenced by a party in interest, the

Stipulations shall nonetheless remain binding on all other parties in interest. For the avoidance

of doubt, initiation of a timely and procedurally proper Challenge shall preserve the Challenge

only with respect to the party initiating such Challenge (and such Challenge shall be limited to

the Challenge identified with specificity before the expiration of the Challenge Deadline). To

the extent any Challenge is timely and properly commenced and is unsuccessful, the CA

Prepetition Secured Parties shall be entitled to, as adequate protection, payment of the related

costs and expenses, including, but not limited to, reasonable and documented attorneys’ fees,

incurred in defending themselves against any unsuccessful Challenge.

        38.      No Third-Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect, or incidental beneficiary.

        39.      Section 506(c) Claims. Subject to entry of the Final Order, except to the extent of

the Carve-Out, no costs or expenses of administration that have been or may be incurred in the

Chapter 11 Cases at any time shall be charged against the DIP Term Agent, the DIP Term

Lenders, the DIP ABL Lender, the DIP Collateral, the Prepetition Term Agent, the Prepetition

Term Lenders, the Prepetition ABL Lender, or the Prepetition Collateral pursuant to sections 105


                                                 62

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 64 of 82




or 506(c) of the Bankruptcy Code, or otherwise, without the prior written consent of the DIP

Term Agent, the DIP ABL Lender, the Prepetition Term Agent, or the Prepetition ABL Lender,

as applicable, and no such consent shall be implied from any action, inaction, or acquiescence by

any party.

        40.      No Marshaling / Applications of Proceeds. Subject to entry of the Final Order,

the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, the Prepetition Term Agent,

the Prepetition Term Lenders, and the Prepetition ABL Lender shall at no time be subject to the

equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP

Collateral or the Prepetition Collateral.

        41.      Section 552(b). Subject to entry of the Final Order, the Prepetition Term Agent,

the Prepetition Term Lenders, the Prepetition ABL Agent, and the Prepetition ABL Lenders shall

each be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and

the “equities of the case” exception thereunder shall not apply to any of them.

        42.      Collateral Rights. Until all DIP Obligations shall have been indefeasibly paid and

satisfied in full in cash in accordance with the terms of the DIP Credit Agreements and the other

Loan Documents, no other party shall foreclose on any DIP Collateral in respect of any junior

lien or claim.

        43.      DIP Released Parties. Subject to entry of the Final Order, the CA Debtors hereby

absolutely and unconditionally release and forever discharge and acquit the DIP Term Agent, the

DIP Term Lenders, the DIP ABL Lender and each of their respective successors, assigns,

affiliates, parents, subsidiaries, partners, controlling persons, representatives, agents, attorneys,

advisors, financial advisors, consultants, professionals, officers, directors, members, managers,

shareholders, and employees, past, present and future, and their respective heirs, predecessors,


                                                 63

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21   Page 65 of 82




successors and assigns, each in such capacity (collectively, the “DIP Released Parties”) from

any and all obligations and liabilities to the CA Debtors (and their successors and assigns) and

from any and all claims, demands, liabilities, responsibilities, disputes, remedies, causes of

action, indebtedness and obligations, rights, assertions, allegations, actions, suits, controversies,

proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or judgments of every

type, whether known, unknown, asserted, unasserted, suspected, unsuspected, accrued,

unaccrued, fixed, contingent, pending, or threatened including, without limitation, all legal and

equitable theories of recovery, arising under common law, statute, or regulation, or by contract,

of every nature and description, in each case, arising in connection with or relating to the DIP

Facilities, the DIP Liens, or any of the DIP Documents; provided, that nothing herein shall

relieve the DIP Released Parties from fulfilling their obligations under the DIP Documents and

this Interim Order.

        44.      Limits on Lender Liability. Subject to entry of the Final Order (and, with respect

to the Prepetition Documents and the Prepetition Secured Parties, subject to paragraph 36),

nothing in this Interim Order, any of the DIP Documents, the Prepetition Documents, or any

other documents related thereto, shall in any way be construed or interpreted to impose or allow

the imposition upon the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, or the

CA Prepetition Secured Parties of any liability for any claims arising from any activities by the

CA Debtors in the operation of their businesses or in connection with the administration of the

Chapter 11 Cases or any Successor Cases. The DIP Term Agent, the DIP Term Lenders, the DIP

ABL Lender, and the CA Prepetition Secured Parties shall not, solely by reason of having made

loans under the DIP Facilities, authorizing the use of Cash Collateral or performing any act

authorized by the DIP Documents, be deemed in control of the operations of the CA Debtors or


                                                 64

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1      Filed 03/08/21   Page 66 of 82




to be acting as a “responsible person” or “owner or operator” with respect to the operation or

management of the CA Debtors (as such terms, or any similar terms, are used in the United

States Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§

9601 et seq., as amended, or any similar federal or state statute). Nothing in this Interim Order

or the DIP Documents shall in any way be construed or interpreted to impose or allow the

imposition upon the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender or any of the

CA Prepetition Secured Parties of any liability for any claims arising from the prepetition or

postpetition activities of any of the CA Debtors.

        45.      Insurance Proceeds and Policies. Upon entry of this Interim Order and to the

fullest extent provided by applicable law, the DIP Term Agent (on behalf of the DIP Term

Lenders), the DIP ABL Lender, the Prepetition Term Agent (on behalf of the Prepetition Term

Lenders), and the Prepetition ABL Lender, shall be, and shall be deemed to be, without any

further action or notice, named as additional insured and loss payee on each insurance policy

maintained by the CA Debtors that in any way relates to the DIP Collateral.

        46.      Joint and Several Liability. Nothing in this Interim Order shall be construed to

constitute a substantive consolidation of any of the CA Debtors’ estates, it being understood,

however, that the DIP Loan Parties shall be jointly and severally liable for the obligations

hereunder and all DIP Obligations in accordance with the terms hereof and of the DIP

Documents.

        47.      Rights Preserved. Notwithstanding anything herein to the contrary, the entry of

this Interim Order is without prejudice to, and does not constitute a waiver of, expressly or

implicitly, subject to, as applicable, the Prepetition Documents, the Prepetition Intercreditor

Agreement, and the DIP Documents: (a) the DIP Term Agent’s, DIP Term Lenders’, the DIP


                                                65

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 67 of 82




ABL Lender’s, and the CA Prepetition Secured Parties’ rights to seek any other or supplemental

relief; (b) any of the rights of any of the DIP Term Agent, DIP Term Lenders, the DIP ABL

Lender, and the CA Prepetition Secured Parties under the Bankruptcy Code or applicable non-

bankruptcy law, including, without limitation, the right to (i) request modification of the

automatic stay imposed by section 362 of the Bankruptcy Code, (ii) request dismissal of any of

the Chapter 11 Cases or Successor Cases, conversion of any of the Chapter 11 Cases to cases

under chapter 7, or appointment of a chapter 11 trustee or examiner with expanded powers, or

(iii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan

or plans; or (c) any other rights, claims, or privileges (whether legal, equitable, or otherwise) of

any of the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, or the CA Prepetition

Secured Parties. Notwithstanding anything herein to the contrary, the entry of this Interim Order

is without prejudice to, and does not constitute a waiver of, expressly or implicitly, the CA

Debtors’, a Committee’s (if appointed), or any party in interest’s right to oppose any of the relief

requested in accordance with the immediately preceding sentence except as expressly set forth in

this Interim Order.

        48.      No Waiver by Failure to Seek Relief. Subject to the Prepetition Intercreditor

Agreement, the failure of the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, or

the CA Prepetition Secured Parties to seek relief or otherwise exercise their rights and remedies

under this Interim Order, the DIP Documents, the Prepetition Documents, or applicable law, as

the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder, or

otherwise of the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, or the CA

Prepetition Secured Parties.




                                                66

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21    Page 68 of 82




        49.      Binding Effect of Interim Order. Immediately upon entry on the docket of this

Court, the terms and provisions of this Interim Order shall become binding upon the CA Debtors,

the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, the CA Prepetition Secured

Parties, all other creditors of any of the CA Debtors, any Committee, and all other parties in

interest and their respective successors and assigns, including any trustee or other fiduciary

hereafter appointed in any of the Chapter 11 Cases, any Successor Cases, or upon dismissal of

any Chapter 11 Case or Successor Case.

        50.      No Modification of Interim Order. Until and unless the DIP Obligations and the

Prepetition Obligations (other than contingent obligations with respect to then unasserted claims)

have been indefeasibly paid in full in cash (such payment being without prejudice to any terms or

provisions contained in the DIP Facilities which survive such discharge by their terms), and all

commitments to extend credit under the DIP Facilities have been terminated, the CA Debtors

shall not seek or consent to, directly or indirectly, any modification, stay, vacatur, or amendment

to this Interim Order without the prior written consent of the DIP Term Agent, the DIP ABL

Lender, the Prepetition Term Agent, and the Prepetition ABL Lender, which consent shall be

granted subject to the terms of the Prepetition Intercreditor Agreement and this Interim Order, as

applicable, and no such consent shall be implied by any action or inaction of the DIP Term

Agent, the DIP ABL Lender, or the Prepetition Term Agent or the Prepetition ABL Lender.

        51.      Intercreditor Agreements. The CA Debtors, the DIP Term Agent, the DIP Term

Lenders, the DIP ABL Lender, and the CA Prepetition Secured Parties, as applicable, shall each

be bound by, and the DIP Facilities shall in all respects be governed by, and subject to, all the

terms, provisions, conditions and restrictions set forth in the Prepetition Intercreditor Agreement,

except as otherwise modified by this Interim Order, including the following:


                                                67

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1       Filed 03/08/21   Page 69 of 82




                 (a)   in the event that Proceeds of Collateral are received from (or are otherwise

attributable to the value of a sale or other disposition (whether voluntary or involuntary)

(“Disposition”) of Collateral that directly or indirectly involves some or all of the ABL Priority

Collateral and some or all of the Term Loan Priority Collateral, the portion of such Proceeds that

shall be allocated as Proceeds of ABL Priority Collateral for purposes of this Interim Order shall

be an amount not less than the sum of (i) the book value (determined in accordance with GAAP

as applied thereto for purposes of the DIP ABL Credit Facility) of any ABL Priority Collateral

consisting of inventory that is the subject of such Disposition, determined as of the date of such

Disposition, (ii) the book value (determined in accordance with GAAP as applied thereto for

purposes of the DIP ABL Credit Facility) of any ABL Priority Collateral consisting of accounts

and other payment intangibles that are the subject of such Disposition, determined as of the date

of such Disposition, and (iii) the greater of the book value (determined in accordance with

GAAP as applied thereto for purposes of the DIP ABL Credit Facility) or Hard Costs (as defined

in the Prepetition ABL Credit Agreement) with respect to the RCF Priority Equipment (as

defined in the Prepetition Intercreditor Agreement), determined as of the date of such

Disposition; and


                 (b)   In the event that the DIP Term Agent agrees to extend any sale milestone

set forth in any of Section 5.22(b)-(h) of the DIP Term Loan Agreement from the date of such

milestone set forth in the DIP Term Loan Agreement (as in effect on the date hereof), DIP ABL

Lender shall consent to the same extension of the same sale milestone set forth in Section 4.4(c)-

(i) of the Ratification Agreement (as in effect on the date hereof) that corresponds to such

milestone in the DIP Term Loan Agreement, as applicable; provided, that, (i) the aggregate

number of days of all of such extensions shall not exceed thirty (30) days from the date of such

                                                68

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD         Doc 16-1       Filed 03/08/21   Page 70 of 82




milestones as set forth in the Ratification Agreement (as in effect on the date hereof) and (ii) the

Excess Availability at each of CL Industries and Pinnpack shall, during each such extension

period, be in an amount not less than $1.00 at any time.


        52.      Interim Order Controls. In the event of any inconsistency between the terms and

conditions of the DIP Documents and this Interim Order, the provisions of this Interim Order

shall control.

        53.      Discharge. Subject to entry of the Final Order, the DIP Obligations and the

obligations of the CA Debtors with respect to the adequate protection provided herein shall not

be discharged by the entry of an order confirming any plan of reorganization in any of the

Chapter 11 Cases, notwithstanding the provisions of section 1141(d) of the Bankruptcy Code,

unless such obligations have been indefeasibly paid in full in cash (other than contingent

indemnification obligations for which no claim has been asserted), on or before the effective date

of such plan of reorganization, or each of the DIP Term Agent, the DIP ABL Lender, the DIP

Term Lenders, the Prepetition Term Agent, and the Prepetition ABL Lender, as applicable, has

otherwise agreed in writing.

        54.      Survival. Subject to entry of the Final Order (in the case of clause (a) below), the

provisions of this Interim Order and any actions taken pursuant hereto shall survive entry of any

order which may be entered: (a) confirming any plan of reorganization in any of the Chapter 11

Cases; (b) converting any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy

Code; (c) dismissing any of the Chapter 11 Cases or any Successor Cases; or (d) pursuant to

which this Court abstains from hearing any of the Chapter 11 Cases or any Successor Cases. The

terms and provisions of this Interim Order shall continue in the Chapter 11 Cases, in any

Successor Cases, or following dismissal of the Chapter 11 Cases or any Successor Cases

                                                  69

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD       Doc 16-1      Filed 03/08/21   Page 71 of 82




notwithstanding the entry of any orders described in clauses (a) (subject to entry of the Final

Order) and clauses (b)-(d) above, and all claims, liens, security interests, and other protections

granted to the DIP Term Agent, the DIP Term Lenders, the DIP ABL Lender, and the CA

Prepetition Secured Parties pursuant to this Interim Order and the DIP Documents shall maintain

their validity and priority as provided by this Interim Order until: (i) in respect of the DIP

Facilities, all the DIP Obligations have been indefeasibly paid in full in cash (other than

contingent indemnification obligations for which no claim has been asserted); and (ii) in respect

of the Prepetition Term Facility, all of the Prepetition Term Obligations have been indefeasibly

paid in full in cash (other than contingent indemnification obligations for which no claim has

been asserted); and (iii) in respect of the Prepetition ABL Facility, all of the Prepetition ABL

Obligations have been indefeasibly paid in full in cash (other than contingent indemnification

obligations for which no claim has been asserted). Subject to entry of the Final Order, the terms

and provisions concerning the indemnification of the DIP Term Agent, the DIP Term Lenders,

and the DIP ABL Lender shall continue in the Chapter 11 Cases, in any Successor Cases,

following dismissal of the Chapter 11 Cases or any Successor Cases, following termination of

the DIP Documents and the indefeasible repayment of the DIP Obligations.

        55.      Payments Held in Trust. Except as expressly permitted in this Interim Order or

the DIP Credit Agreements, and subject to the Carve-Out, in the event that any person or entity

receives any payment on account of a security interest in DIP Collateral, receives any DIP

Collateral or any proceeds of DIP Collateral, or receives any other payment with respect thereto

from any other source before all DIP Obligations have been satisfied in full in accordance with

the DIP Credit Agreements, such person or entity shall be deemed to have received, and shall

hold, any such payment or proceeds of DIP Collateral in trust for the benefit of the DIP Term


                                               70

US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD        Doc 16-1       Filed 03/08/21    Page 72 of 82




Agent, the DIP Term Lenders, and the DIP ABL Lender and shall immediately turn over such

proceeds to the DIP Term Agent or the DIP ABL Lender, or as otherwise instructed by this

Court, for application in accordance with the DIP Credit Agreements, the Intercreditor

Agreement, and this Interim Order.

        56.      Replacement Agent.     Notwithstanding the resignation or replacement of any

collateral agent or administrative agent, including any of the Prepetition Agents, the Prepetition

Liens on the Prepetition Collateral shall remain continuously and properly perfected,

notwithstanding the transfer of control, possession, or title of any Prepetition Collateral to a new

collateral or administrative agent.

        57.      Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

        58.      Final Hearing. The Final Hearing to consider entry of the Final Order and final

approval of the DIP Facilities is scheduled for [  ], 2021, at [  ] (ET) before the Honorable

[  ], United States Bankruptcy Judge at the United States Bankruptcy Court for the District of

Delaware. On or before [  ], 2021, the CA Debtors shall serve, by United States mail, first-

class postage prepaid, notice of the entry of this Interim Order and of the Final Hearing

(the “Final Hearing Notice”), together with copies of this Interim Order and the Motion, on:

(a) the parties having been given notice of the Interim Hearing; (b) any party which has filed

before such date a request for notices with this Court; (c) the Debtors, c/o Force Ten Partners

LLC, 20341 Southwest Birch Street, Suite 220, Newport Beach, CA 92660 (Attn: Brian Weiss

(bweiss@force10partners.com)); (d) proposed counsel to the Debtors, (i) Pachulski Stang Ziehl

& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705

(Courier 19801) (Attn: James E. O’Neill (joneill@pszjlaw.com) and Steven W. Golden,


                                                 71

US-DOCS\121074909.8

6482443.2
                  Case 21-10527-JTD            Doc 16-1          Filed 03/08/21     Page 73 of 82




(sgolden@pszjlaw.com)) and (ii) Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica

Blvd.,      13th     Floor,     Los    Angeles,        CA     90067-4003       (Attn:   Jeffrey      W.     Dulberg

(jdulberg@pszjlaw.com)); (e) counsel to the DIP Term Agent, DIP Term Lenders and

Prepetition Term Secured Parties, Latham & Watkins LLP, 355 South Grand Avenue, Suite 100,

Los Angeles, CA 90071-3104 (Attn: Jeff Bjork (jeff.bjork@lw.com)), Latham & Watkins LLP,

330       North    Wabash       Avenue,    Suite       2800,      Chicago,     IL   6061(Attn:       Jim    Ktsanes

(james.ktsanes@lw.com)), Latham & Watkins LLP, 885 Third Avenue, New York, NY (Attn:

Andrew Ambruoso (andrew.ambruoso@lk.com)); (f) counsel to the DIP ABL Lender and

Prepetition ABL Secured Parties, Otterbourg, P.C., 230 Park Avenue, New York, NY 10169-

0075 (Attn:           Andrew M. Kramer (akramer@otterbourg.com) and David E. Morse

(dmorse@otterbourg.com)); (g) the Office of The United States Trustee, 844 King Street, Suite

2207,        Lockbox          35,     Wilmington,           DE      19801      (Attn:       Joseph         McMahon

(joseph.mcmahon@usdoj.gov)); (h) counsel for a Committee (if appointed); (i) the Securities and

Exchange Commission; (j) the Internal Revenue Service, and (k) counsel to the TX/PA DIP

Agent and the Prepetition Trustees, (i) Arnold & Porter Kaye Scholer LLP, 70 W. Madison

Street,      Suite     4200,        Chicago,      IL        60602     (Attn:      Michael     D.      Messersmith

(michael.messersmith@arnoldporter.com) and Sarah Gryll (sarah.gryll@arnoldporter.com)) and

(ii) Troutman Pepper Hamilton Sanders LLP, 1313 N. Market Street, Suite 5100, Wilmington,

Delaware 19801 (Attn: David Stratton (david.stratton@troutman.com)).                         The Final Hearing

Notice shall state that any party in interest objecting to the entry of the proposed Final Order

shall file written objections with the Clerk of this Court no later than on [  ], 2021, at 4:00

p.m. (EST), which objections shall be served so as to be received on or before such date by:




                                                            72

US-DOCS\121074909.8

6482443.2
               Case 21-10527-JTD       Doc 16-1      Filed 03/08/21   Page 74 of 82




[  ]. In the event no objections to entry of the Final Order on the Motion are timely received,

the Court may enter such Final Order without need for the Final Hearing.

         59.     Retention of Jurisdiction. This Court has and will retain jurisdiction to enforce

the terms of, any and all matters arising from or related to the DIP Facilities and this Interim

Order.




                                                73

US-DOCS\121074909.8

6482443.2
                         Case 21-10527-JTD   Doc 16-1   Filed 03/08/21   Page 75 of 82




                                                EXHIBIT A

                                                CA Debtors

CarbonLite Holdings, LLC
CarbonLITE Sub-Holdings LLC
CarbonLITE PI Holdings LLC
CarbonLITE Industries LLC
CarbonLITE PinnPack LLC
PinnPack Packaging LLC
Pinnpack P, LLC




US-DOCS\121074909.8

6482443.2
                                  Case 21-10527-JTD     Doc 16-1     Filed 03/08/21   Page 76 of 82




                                                             EXHIBIT B

                                                        Lien Priority Ranking

    Priority                                                              Unencumbered Collateral
                           Term Priority                                                                  Other Encumbered
    On DIP                                      ABL Priority Collateral    (including Avoidance
                            Collateral                                                                        Collateral
   Collateral                                                                 Action Proceeds)
                                                                          DIP Term Liens (subject to
            1         Carve-Out                 DIP ABL Liens             Carve-Out); DIP ABL          Other Liens
                                                                          Liens
                                                Prepetition ABL Liens;    Term Adequate Protection     DIP Term Liens (subject to
            2         DIP Term Liens            ABL Adequate              Liens; ABL Adequate          Carve-Out); DIP ABL
                                                Protection Liens          Protection Liens             Liens
                                                                                                       Prepetition Term Liens;
                      Prepetition Term Liens;                                                          Term Adequate Protection
            3         Term Adequate             Carve-Out                                              Liens; Prepetition ABL
                      Protection Liens                                                                 Liens; ABL Adequate
                                                                                                       Protection Liens

            4         DIP ABL Liens             DIP Term Liens

                      Prepetition ABL Liens;    Prepetition Term Liens;
            5         ABL Adequate              Term Adequate
                      Protection Liens          Protection Liens




US-DOCS\121074909.8

6482443.2
              Case 21-10527-JTD   Doc 16-1   Filed 03/08/21   Page 77 of 82




                                    SCHEDULE 1

                                    Initial Budget




US-DOCS\121074909.8


6482443.2
                                                                           Case 21-10527-JTD                                   Doc 16-1                      Filed 03/08/21                           Page 78 of 82
CarbonLITE Industries, LLC

In US$ unless otherwise noted                           Week 1         Week 2         Week 3       Week 4        Week 5         Week 6         Week 7         Week 8         Week 9        Week 10        Week 11        Week 12        Week 13        Week 14        Week 15        Week 16        Week 17        Week 18
Week Ending                                            03/14/21       03/21/21       03/28/21     04/04/21      04/11/21       04/18/21       04/25/21       05/02/21       05/09/21       05/16/21       05/23/21       05/30/21       06/06/21       06/13/21       06/20/21       06/27/21       07/04/21       07/11/21

Cash Receipts
   Collections                                            31,503                 0     226,468    1,626,516        49,854        565,689                 0   2,464,571        734,244        232,000                 0   3,600,912        556,452                 0     232,000                 0   5,169,895                 0
   Application of Customer Deposit                             0                 0           0            0             0              0                 0           0              0              0                 0           0              0                 0           0                 0           0                 0
                                                          31,503                 0     226,468    1,626,516        49,854        565,689                 0   2,464,571        734,244        232,000                 0   3,600,912        556,452                 0     232,000                 0   5,169,895                 0

Manufacturing Expenditures
  Raw Materials                                          298,921        298,921        298,921      325,762       345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894
  Flake Purchases                                              0              0              0       19,879        34,789         34,789         34,789         82,362        201,294        201,294        201,294        201,294        292,003        307,122        307,122        307,122        307,122        307,122
  Chemicals                                               27,842         27,842         27,842       34,458        39,421         39,421         39,421         42,404         49,862         49,862         49,862         49,862         55,550         56,498         56,498         56,498         56,498         56,498
  Other Manufacturing                                     42,155         42,155         42,155      143,843        59,686         59,686         59,686        155,873         75,495         75,495         75,495         75,495        175,777         85,543         85,543         85,543        177,213         85,543
  Freight (In & Out)                                      29,364         29,364         29,364       36,342        41,575         41,575         41,575         44,722         52,587         52,587         52,587         52,587         58,587         59,586         59,586         59,586         59,586         59,586
                                                         398,282        398,282        398,282      560,285       521,365        521,365        521,365        671,254        725,133        725,133        725,133        725,133        927,812        854,643        854,643        854,643        946,313        854,643

Operating Expenditures
  Payroll, taxes, & 401k                                 127,827        293,885         (9,578)     293,885       127,827        293,885         (9,578)       293,885        127,827        293,885        127,827        156,480        127,827        293,885        127,827        156,480        127,827        293,885
  Health Insurance                                             0        119,139              0            0             0              0        119,139              0              0              0        119,139              0              0              0              0        119,139              0              0
  Facility Rent and Related                                    0              0              0      310,847             0              0              0        259,786              0              0              0              0        259,786              0              0              0        259,786              0
  Utilities                                                    0        387,422              0            0             0        387,422              0              0              0        511,422              0              0              0              0        511,422              0              0              0
  Business Insurance                                           0         33,345              0            0             0         33,345              0              0              0         33,345              0              0              0              0         33,345              0              0              0
  Other G&A                                               44,752         44,752         44,752       44,752        44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752
  HPC Management Fee                                           0         33,959              0            0             0         33,959              0              0              0         33,959              0              0              0              0         33,959              0              0              0
                                                         172,579        912,502         35,174      649,484       172,579        793,363        154,312        598,423        172,579        917,363        291,717        201,232        432,364        338,637        751,305        320,370        432,364        338,637

Capital Expenditures
   PP&E (Maintenance)                                             0              0      83,333            0                0              0      83,333                 0              0              0              0      83,333                 0              0              0      83,333                 0              0
   PP&E (Expansion)                                               0              0     350,000    2,143,260                0              0     500,000                 0              0              0              0           0                 0              0              0           0                 0              0
                                                                  0              0     433,333    2,143,260                0              0     583,333                 0              0              0              0      83,333                 0              0              0      83,333                 0              0
Restructuring
   Vendor and Utility Deposits                         1,419,028              0              0            0       511,422              0              0              0              0              0              0              0              0              0              0              0              0              0
   503b9 Claims                                                0              0              0            0             0              0              0              0              0              0              0              0              0              0              0              0              0              0
   Cures                                                 317,406              0              0            0             0              0              0        336,300              0              0              0              0              0              0              0              0              0              0
   Force 10 Partners                                      38,889         38,889         38,889       38,889        38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889
   Pachulski Stang Ziehl & Jones LLP                      62,500         62,500         62,500       62,500        62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500
   Jefferies                                             170,882          5,882          5,882        5,882         5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882              0
   Reed Smith                                              2,941          2,941          2,941        2,941         2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941              0
   UCC Counsel                                            11,765         11,765         11,765       11,765        11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765              0
   UCC Financial Advisor                                   5,882          5,882          5,882        5,882         5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882              0
   Tax Advisors                                                0              0              0            0             0              0              0              0              0              0              0              0          4,688          4,688          4,688          4,688              0              0
   Noticing Agent                                          5,208          5,208          5,208        5,208         5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208
   Latham & Watkins LLP (Legal Orion)                     95,294         95,294         95,294       95,294        95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294              0
   Alix Partners (FA Orion)                               17,647         17,647         17,647       17,647        17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647              0
   Bank Leumi (Legal & FA)                                     0              0              0            0             0        112,500              0              0              0        112,500              0              0              0              0        112,500              0              0        112,500
   U.S. Trustee Fee                                            0              0              0            0             0         56,416              0              0              0              0              0              0              0              0              0              0              0        210,129
                                                       2,147,443        246,009        246,009      246,009       757,431        414,925        246,009        582,309        246,009        358,509        246,009        246,009        250,696        250,696        363,196        250,696        246,009        429,226
Cash Flow Before Financing                             (2,686,801)    (1,556,793)     (886,329)   (1,972,522)   (1,401,521)    (1,163,964)    (1,505,019)      612,585       (409,477)     (1,769,005)    (1,262,859)    2,345,205      (1,054,421)    (1,443,977)    (1,737,144)    (1,509,043)    3,545,209      (1,622,506)
Financing Cash Flow
   Bank Leumi Interest Payments                          (135,000)             0             0       (42,217)           0              0               0       (58,807)             0               0             0               0        (76,212)             0              0             0         (85,124)      (168,799)
   DIP Interest Payments & Fees                          (116,417)        (2,310)            0      (242,290)           0         (2,310)              0       (72,160)             0          (2,310)            0               0        (78,767)             0         (2,310)            0         (86,304)       (34,471)
   Bank Leumi Line of Credit Activity (Borrow)/Repay     (674,931)      (548,021)     (574,798)     (382,300)    (994,659)      (775,049)       (336,589)     (817,425)       495,883        (412,708)     (839,615)     (1,036,815)     2,023,960     (1,206,418)    (1,175,744)     (978,544)     (1,058,254)     2,989,158
Change in Cash                                         (2,263,287)    (1,011,082)     (311,532)   (1,874,728)    (406,862)      (391,225)     (1,168,430)    1,299,042       (905,359)     (1,358,607)     (423,244)      3,382,020     (3,233,359)      (237,559)      (563,711)     (530,500)      4,432,036     (4,814,932)

DIP Loan Disbursements from DIP Funding Account        2,113,287      1,011,082        311,532    1,874,728       406,862        391,225      1,168,430                 0              0     964,925        423,244                 0              0      88,897        563,711        530,500                 0     382,896

Beginning Cash                                           300,000        150,000        150,000      150,000       150,000        150,000        150,000        150,000      1,449,042        543,682        150,000        150,000      3,532,020        298,662        150,000        150,000        150,000      4,582,036
Ending Cash                                              150,000        150,000        150,000      150,000       150,000        150,000        150,000      1,449,042        543,682        150,000        150,000      3,532,020        298,662        150,000        150,000        150,000      4,582,036        150,000
                                                                             Case 21-10527-JTD                                      Doc 16-1                   Filed 03/08/21                           Page 79 of 82
PinnPack Packaging, LLC

In US$ unless otherwise noted                           Week 1         Week 2       Week 3         Week 4         Week 5         Week 6        Week 7         Week 8         Week 9        Week 10      Week 11        Week 12        Week 13        Week 14        Week 15      Week 16        Week 17        Week 18
Week Ending                                            03/14/21       03/21/21     03/28/21       04/04/21       04/11/21       04/18/21      04/25/21       05/02/21       05/09/21       05/16/21     05/23/21       05/30/21       06/06/21       06/13/21       06/20/21     06/27/21       07/04/21       07/11/21

Cash Receipts
   Collections                                           257,376        524,659      648,294        582,455        325,943        249,270     1,097,595      1,057,864        677,554        844,960      775,747        757,587        794,328        984,510        652,805      823,620        811,146        811,146
                                                         257,376        524,659      648,294        582,455        325,943        249,270     1,097,595      1,057,864        677,554        844,960      775,747        757,587        794,328        984,510        652,805      823,620        811,146        811,146

Manufacturing Expenditures
  Raw Materials                                          315,556        338,488      245,448        338,801        302,721        303,767       310,171        394,756        261,753        330,245      336,697        325,243        251,727        315,672        329,583      258,665        377,944        297,603
  Other Manufacturing                                     56,740         60,863       44,134        111,047         54,432         54,620        55,772        121,109         47,066         59,381       60,541         58,482         95,391         56,761         59,262       46,510        118,086         53,513
  Freight (In & Out)                                      71,284         76,465       55,447         76,535         68,385         68,621        70,068         89,176         59,130         74,602       76,060         73,473         56,865         71,311         74,453       58,433         85,378         67,229
                                                         443,580        475,816      345,029        526,384        425,538        427,009       436,010        605,041        367,949        464,228      473,298        457,197        403,982        443,744        463,298      363,608        581,407        418,344

Operating Expenditures
  Payroll, taxes, & 401k                                 156,498        326,843      208,306        264,143        156,498        299,143       208,306        264,143        156,498        299,143      156,498        315,950        156,498        264,143        191,498      315,950        156,498        264,143
  Health Insurance                                             0         63,600            0              0              0              0        63,600              0              0              0       63,600              0              0              0              0       63,600              0              0
  Facility Rent and Related                                    0              0            0        123,059              0              0             0        123,059              0              0            0              0        123,059              0              0            0        123,059              0
  Utilities                                                    0        219,000            0              0              0        219,000             0              0              0        219,000            0              0              0              0        219,000            0              0              0
  Business Insurance                                           0         10,471            0              0              0         10,471             0              0              0         10,471            0              0              0              0         10,471            0              0              0
  Other G&A                                               62,847         62,847       62,847         62,847         62,847         62,847        62,847         62,847         62,847         62,847       62,847         62,847         62,847         62,847         62,847       62,847         62,847         62,847
  HPC Management Fee                                           0         20,360            0              0              0         20,360             0              0              0         20,360            0              0              0              0         20,360            0              0              0
                                                         219,346        703,121      271,153        450,049        219,346        611,821       334,753        450,049        219,346        611,821      282,946        378,797        342,405        326,990        504,177      442,397        342,405        326,990

Capital Expenditures
   PP&E (Maintenance)                                             0      41,667               0              0              0      41,667                0              0              0      41,667               0              0              0              0      41,667               0              0              0
   PP&E (Expansion)                                               0           0               0              0              0           0                0              0              0           0               0              0              0              0           0               0              0              0
                                                                  0      41,667               0              0              0      41,667                0              0              0      41,667               0              0              0              0      41,667               0              0              0
Restructuring
   Vendor and Utility Deposits                           631,111              0            0              0        219,000              0             0              0              0              0            0              0              0              0              0            0              0              0
   503b9 Claims                                                0              0            0              0              0              0             0              0              0              0            0              0              0              0              0            0              0              0
   Cures                                                 563,553              0            0              0              0              0             0        129,613              0              0            0              0              0              0              0            0              0              0
   Force 10 Partners                                      37,500         37,500       37,500         37,500         37,500         37,500        37,500         37,500         37,500         37,500       37,500         37,500         37,500         37,500         37,500       37,500         37,500         37,500
   Pachulski Stang Ziehl & Jones LLP                      62,500         62,500       62,500         62,500         62,500         62,500        62,500         62,500         62,500         62,500       62,500         62,500         62,500         62,500         62,500       62,500         62,500         62,500
   Jefferies                                             140,882          5,882        5,882          5,882          5,882          5,882         5,882          5,882          5,882          5,882        5,882          5,882          5,882          5,882          5,882        5,882          5,882              0
   Reed Smith                                              2,941          2,941        2,941          2,941          2,941          2,941         2,941          2,941          2,941          2,941        2,941          2,941          2,941          2,941          2,941        2,941          2,941              0
   UCC Counsel                                            11,765         11,765       11,765         11,765         11,765         11,765        11,765         11,765         11,765         11,765       11,765         11,765         11,765         11,765         11,765       11,765         11,765              0
   UCC Financial Advisor                                   5,882          5,882        5,882          5,882          5,882          5,882         5,882          5,882          5,882          5,882        5,882          5,882          5,882          5,882          5,882        5,882          5,882              0
   Tax Advisors                                                0              0            0              0              0              0             0              0              0              0            0              0          4,688          4,688          4,688        4,688              0              0
   Noticing Agent                                          5,208          5,208        5,208          5,208          5,208          5,208         5,208          5,208          5,208          5,208        5,208          5,208          5,208          5,208          5,208        5,208          5,208          5,208
   Latham & Watkins LLP (Legal Orion)                     95,294         95,294       95,294         95,294         95,294         95,294        95,294         95,294         95,294         95,294       95,294         95,294         95,294         95,294         95,294       95,294         95,294              0
   Alix Partners (FA Orion)                               17,647         17,647       17,647         17,647         17,647         17,647        17,647         17,647         17,647         17,647       17,647         17,647         17,647         17,647         17,647       17,647         17,647              0
   Bank Leumi (Legal & FA)                                     0              0            0              0              0        112,500             0              0              0        112,500            0              0              0              0        112,500            0              0        112,500
   U.S. Trustee Fee                                            0              0            0              0              0         47,087             0              0              0              0            0              0              0              0              0            0              0         18,577
                                                       1,574,284        244,620      244,620        244,620        463,620        404,207       244,620        374,233        244,620        357,120      244,620        244,620        249,308        249,308        361,808      249,308        244,620        236,286
Cash Flow Before Financing                             (1,979,834)     (940,564)    (212,508)      (638,598)      (782,560)     (1,235,433)      82,212       (371,458)      (154,361)      (629,876)    (225,116)      (323,028)      (201,367)       (35,532)      (718,144)    (231,693)      (357,287)      (170,474)
Financing Cash Flow
   Bank Leumi Interest Payments & Fees                    (50,000)            0            0        (28,522)             0              0             0        (35,116)             0              0            0              0        (32,966)             0              0            0        (32,166)       (61,423)
   DIP Interest Payments & Fees                           (93,583)       (1,857)           0       (194,766)             0         (1,857)            0        (58,006)             0         (1,857)           0              0        (63,317)             0         (1,857)           0        (69,376)       (27,710)
   Bank Leumi Line of Credit Activity (Borrow)/Repay     (306,525)     (450,169)    (271,591)        30,731       (223,129)      (364,678)     (432,069)       275,432         62,351         21,037       18,139        (54,369)       (45,525)       141,550        167,648     (143,790)       151,740       (111,720)
Change in Cash                                         (1,816,892)     (492,252)      59,083       (892,617)      (559,431)      (872,612)      514,281       (740,013)      (216,712)      (652,770)    (243,255)      (268,659)      (252,124)      (177,082)      (887,649)     (87,903)      (610,569)      (147,888)

DIP Loan Disbursements from DIP Funding Account        1,796,050        492,252               0     833,533        559,431        872,612                0     225,733        216,712        652,770      243,255        268,659        252,124        177,082        887,649       87,903        610,569        147,888

Beginning Cash                                           170,842        150,000      150,000        209,083        150,000        150,000       150,000        664,281        150,000        150,000      150,000        150,000        150,000        150,000        150,000      150,000        150,000        150,000
Ending Cash                                              150,000        150,000      209,083        150,000        150,000        150,000       664,281        150,000        150,000        150,000      150,000        150,000        150,000        150,000        150,000      150,000        150,000        150,000
                                                                                       Case 21-10527-JTD                                     Doc 16-1                Filed 03/08/21                          Page 80 of 82
CA DIP Term Loan

In US$ unless otherwise noted                           Week 1         Week 2         Week 3         Week 4         Week 5         Week 6         Week 7         Week 8         Week 9        Week 10        Week 11        Week 12        Week 13        Week 14        Week 15        Week 16        Week 17        Week 18
Week Ending                                            03/14/21       03/21/21       03/28/21       04/04/21       04/11/21       04/18/21       04/25/21       05/02/21       05/09/21       05/16/21       05/23/21       05/30/21       06/06/21       06/13/21       06/20/21       06/27/21       07/04/21       07/11/21

CA DIP - Total                           Total
DIP Upfront Fee                           (600,000)      (210,000)             -                -     (390,000)               -            -                -              -              -            -                -              -              -              -            -                -              -              -
(-) Admin Fee                               (16,667)                      (4,167)                                                     (4,167)                                                     (4,167)                                                                    (4,167)
(+) DIP Term Loan Advances*             18,500,000      7,000,000              -                -    8,000,000                -            -                -            -                -            -                -              -            -      3,500,000              -                -            -              -
(-) DIP Interest                          (537,167)             -              -                -       (47,056)              -            -                -     (130,167)               -            -                -              -     (142,083)             -              -                -     (155,681)       (62,181)
CA DIP Financing Cash Flows             17,346,167      6,790,000         (4,167)               -    7,562,944                -       (4,167)               -     (130,167)               -       (4,167)               -              -     (142,083)     3,500,000         (4,167)               -     (155,681)       (62,181)

Pro Rata Allocation by Plant             Total

Riverside Allocation of CA DIP
DIP Upfront Fee                           (332,621)      (116,417)             -                -     (216,204)               -            -                -            -                -            -                -              -            -              -              -                -            -              -
(-) Admin Fee                                (9,239)            -         (2,310)               -             -               -       (2,310)               -            -                -       (2,310)               -              -            -              -         (2,310)               -            -              -
(+) DIP Term Loan Advances*             10,255,821      3,880,581              -                -    4,434,949                -            -                -            -                -            -                -              -            -      1,940,290              -                -            -              -
(-) DIP Interest                          (297,788)             -              -                -       (26,086)              -            -                -      (72,160)               -            -                -              -      (78,767)             -              -                -      (86,304)       (34,471)
Riverside - Allocated CA DIP Fin. CF     9,616,171      3,764,163         (2,310)               -    4,192,660                -       (2,310)               -      (72,160)               -       (2,310)               -              -      (78,767)     1,940,290         (2,310)               -      (86,304)       (34,471)

PinnPack Allocation of CA DIP
DIP Upfront Fee                           (267,379)        (93,583)            -                -     (173,796)               -            -                -            -                -            -                -              -            -              -              -                -            -              -
(-) Admin Fee                                (7,427)             -        (1,857)               -             -               -       (1,857)               -            -                -       (1,857)               -              -            -              -         (1,857)               -            -              -
(+) DIP Term Loan Advances*              8,244,179      3,119,419              -                -    3,565,051                -            -                -            -                -            -                -              -            -      1,559,710              -                -            -              -
(-) DIP Interest                          (239,378)              -             -                -       (20,969)              -            -                -      (58,006)               -            -                -              -      (63,317)             -              -                -      (69,376)       (27,710)
PinnPack - Allocated CA DIP Fin. CF      7,729,995      3,025,837         (1,857)               -    3,370,285                -       (1,857)               -      (58,006)               -       (1,857)               -              -      (63,317)     1,559,710         (1,857)               -      (69,376)       (27,710)

*To the DIP Funding Account, to be
disbursed as needed per these budgets                             -              -              -              -              -              -              -              -              -              -              -              -              -              -              -              -              -              -
for operations
                                                                      Case 21-10527-JTD                      Doc 16-1             Filed 03/08/21                  Page 81 of 82
CarbonLITE Industries, LLC - Weekly Sales and Pounds Sold
                       CarbonLITE Industries, LLC

                             Week 1          Week 2      Week 3      Week 4      Week 5      Week 6      Week 7      Week 8       Week 9      Week 10      Week 11      Week 12      Week 13      Week 14      Week 15      Week 16      Week 17      Week 18
                            03/14/21        03/21/21    03/28/21    04/04/21    04/11/21    04/18/21    04/25/21    05/02/21     05/09/21     05/16/21     05/23/21     05/30/21     06/06/21     06/13/21     06/20/21     06/27/21     07/04/21     07/11/21
Revenue Forecast
  Sales ($)                   $676,233       $676,233    $676,233   $839,343    $961,676    $961,676    $961,676    $1,035,421   $1,219,783   $1,219,783   $1,219,783   $1,219,783   $1,359,879   $1,383,228   $1,383,228   $1,383,228   $1,383,438   $1,383,596
  Pellets Sold (lbs)           978,797        978,797     978,797   1,211,396   1,385,846   1,385,846   1,385,846    1,490,723    1,752,915    1,752,915    1,752,915    1,752,915    1,952,887    1,986,216    1,986,216    1,986,216    1,986,216    1,986,216
                                                                Case 21-10527-JTD                   Doc 16-1           Filed 03/08/21            Page 82 of 82
PinnPack Packaging, LLC Weekly Sales and Pounds Sold
                        PinnPack Packaging, LLC

                            Week 1        Week 2      Week 3     Week 4     Week 5     Week 6     Week 7     Week 8     Week 9    Week 10    Week 11    Week 12    Week 13    Week 14    Week 15    Week 16    Week 17    Week 18
                           03/14/21      03/21/21    03/28/21   04/04/21   04/11/21   04/18/21   04/25/21   05/02/21   05/09/21   05/16/21   05/23/21   05/30/21   06/06/21   06/13/21   06/20/21   06/27/21   07/04/21   07/11/21
Revenue Forecast
  Sales ($)                 $786,986      $844,178   $612,140   $844,960   $754,977   $757,587   $773,557   $984,510   $652,805   $823,620   $839,711   $811,146   $627,798   $787,277   $821,970   $645,102   $942,580   $742,213
  Volume Sold (lbs)          500,882       537,282    389,600    537,780    480,509    482,171    492,335    626,597    415,481    524,198    534,439    516,259    399,566    501,067    523,148    410,579    599,911    472,386
